                PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                            Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                            Exhibit I
    Deposition Transcript of Mr. Edward Gray Bishop, III




Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 1 of 111 PageID #: 2000
                               In The Matter Of:
                                  Kayla Gore v.
                               William Byron Lee




                              Edward Gray Bishop
                                 May 20, 2020




                           Min-U-Script® with Word Index

Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 2 of 111 PageID #: 2001
                                                                                1

 1               UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF TENNESSEE
 2                    NASHVILLE DIVISION

 3    --------------------------X
 4    KAYLA GORE; JAIME COMBS; :

 5    L.G.; AND K.N., :

 6                         Plaintiffs, :       Case No.
 7          v. :    3:19-CV-00328

 8    WILLIAM BYRON LEE, in his official :

 9    capacity as Governor of the State of            :
10    Tennessee; and LISA PIERCEY, in her            :
11    official capacity as Commissioner of the :

12    Tennessee Department of Health,           :
13                         Defendants. :

14    --------------------------X

15
16             REMOTE VIDEOTAPED DEPOSITION OF

17                     EDWARD GRAY BISHOP

18                           Tennessee

19                  Wednesday, May 20, 2020

20                           1:05 p.m.

21

22    Job No.:     2020-85187

23    Pages:   1 - 91

24    STENOGRAPHICALLY REPORTED BY:

25    GISELLE MITCHELL-MARGERUM, RPR, CRI, CCR, LCR

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 3 of 111 PageID #: 2002
                                                                                2

 1                Deposition of EDWARD GRAY BISHOP, held

 2    remotely, via videoconference at:

 3
 4

 5                Tennessee

 6
 7

 8

 9                Pursuant to agreement, before Giselle
10    Mitchell-Margerum, Registered Professional Reporter,
11    Certified Reporting Instructor, Licensed Court Reporter

12    (TN), Certified Court Reporter (GA), and Notary Public
13    (Washington, D.C.).

14

15
16

17

18

19

20

21

22

23

24

25

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 4 of 111 PageID #: 2003
                                                                                3

 1                   A P P E A R A N C E S

 2    ON BEHALF OF PLAINTIFFS:

 3                LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
 4                OMAR GONZALEZ-PAGAN, ESQ.

 5                120 Wall Street, 19th Floor

 6                New York, NY 10005
 7                (212) 809-8585

 8

 9    ON BEHALF OF DEFENDANTS:
10                OFFICE OF THE ATTORNEY GENERAL
11                MATTHEW JONES, ESQ.

12                301 N. 6th Ave.
13                Nashville, TN 37243

14

15
16    ALSO PRESENT:

17                JOHN WINEMILLER

18                SAMONEH KADIVAR

19                SASHA BUCHERT

20                DIANNA SHEW

21                SARA SEDGWICK

22                SUNG JAE LIM

23                KEVIN MONTGOMERY

24

25

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 5 of 111 PageID #: 2004
                                                                                4

 1                 W I T N E S S      I N D E X

 2

 3    Witness Page
 4

 5    EDWARD GRAY BISHOP (sworn) ....................7

 6
 7         Examination by OMAR GONZALEZ-PAGAN         .......8

 8

 9
10
11

12
13

14

15
16

17

18

19

20

21

22

23

24

25

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 6 of 111 PageID #: 2005
                                                                                5

 1                   E X H I B I T      I N D E X

 2

 3      No. Description Page
 4

 5      Exhibit 2            Defendant's Expert ...........20
      Disclosure
 6
 7      Exhibit 3            Declaration of Edward Gray ...21
      Bishop
 8

 9      Exhibit 4        Handbook on Birth ............27
      Registration and Fetal Death
10    (Stillbirth) Reporting
11

12      Exhibit 5        *CONFIDENTIAL* -- ............41
      Certificate of Live Birth
13

14      Exhibit 6        *CONFIDENTIAL* -- ............43
      Statistical Report
15
16      Exhibit 7        *CONFIDENTIAL* -- ............53
      Certificate of Live Birth
17

18      Exhibit 8        *CONFIDENTIAL* -- ............58
      Certificate of Live Birth
19

20      Exhibit 1        Amended Complaint for ........68
      Declaratory and Injunctive Relief
21

22      Exhibit 9        Tennessee Code Annotated .....69
      (Section 68-3-202)
23

24      Exhibit 10       Model State Vital ............71
      Statistics Act and Regulations
25

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 7 of 111 PageID #: 2006
                                                                                6

 1      Exhibit 11           Printout from website of .....75
      NAPHSIS
 2

 3      Exhibit 12       A Report of the NAPHSIS ......76
      Registration Committee
 4

 5      Exhibit 13       Printout from website of .....81
      Tennessee Vital Records Office
 6
 7

 8

 9
10
11

12
13

14

15
16

17

18

19

20

21

22

23

24

25

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 8 of 111 PageID #: 2007
                          Edward Gray Bishop - May 20, 2020

                                                                                7

 1                      P R O C E E D I N G S

 2                       EDWARD GRAY BISHOP

 3      having been duly sworn testified as follows:
 4                        MR. PAGAN:     Okay.    Thank you,

 5            Ms. Mitchell.     If we could just have

 6            people enter their appearances?
 7                  This is Omar Gonzalez-pagan,

 8            representing the plaintiffs.         Also

 9            present are John Winemiller,
10            Sasha Buchert, and Samoneh Kadivar, who
11            are all representing the plaintiffs.

12                        MR. JONES:     And this is
13            Matt Jones, with the Tennessee Attorney

14            General's Office, representing the

15            defendants.     I'm also joined by
16            Dianna Shew and Sara Sedgwick.

17                        MR. PAGAN:     Thank you, Matt.

18                  And, just for the record, this

19            deposition is being taken via

20            videoconference, by agreement of the

21            parties, and it is not being video

22            recorded.    And all objections are

23            reserved, except as to form.

24                        MR. JONES:     Okay.

25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 9 of 111 PageID #: 2008
                          Edward Gray Bishop - May 20, 2020

                                                                                 8

  1      EXAMINATION BY MR. GONZALEZ-PAGAN:

  2            Q.    All right.    Mr. Bishop, thank you

  3      for being here today.      As I mentioned, my name
  4      is Omar Gonzalez-Pagan, and I represent the

  5      plaintiffs in this matter.

  6                        Before we get started, I would
  7      just like to go over a few ground rules for

  8      this deposition, which will make it easier for

  9      everybody.
 10                        Do you understand that you are
 11      under oath today?

 12            A.    I do.
 13            Q.    Okay.   And the oath that you just

 14      took is the same oath that you would take in a

 15      court of law.     Do you understand that you are
 16      testifying under penalty of perjury?

 17            A.    I do.

 18            Q.    Okay.   It's important that we do not

 19      speak over each other, particularly in this

 20      videoconference setting.       So that the court

 21      reporter is able to take down what each of us

 22      says.   So, please let me finish a question

 23      before you answer, and I will do the same.

 24                        It is also important that we

 25      answer questions verbally.       So, no nodding of

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 10 of 111 PageID #: 2009
                          Edward Gray Bishop - May 20, 2020

                                                                                 9

  1      the head, or shaking your head.

  2                        Do you understand what I just

  3      stated?
  4            A.    I do.

  5            Q.    Okay.    If you do not understand

  6      something that I ask, please let me know and I
  7      will try to rephrase it for you.         If you

  8      answer my question, I will assume that you

  9      understood it.
 10                        Is that agreed?
 11            A.    Agreed.

 12            Q.    And, occasionally, one of the
 13      lawyers may make an objection to a question

 14      that is asked.      If an -- objections are made

 15      for the record only.      You must answer the
 16      question that has been asked, unless you're

 17      instructed not to by the attorney in this

 18      case; Matt Jones.

 19                        Is that understood?

 20            A.    It is.

 21            Q.    Okay.    Also, if you need to take a

 22      break, please let me know.       We will

 23      accommodate it.      My only request is that if

 24      there is a question pending, that you answer

 25      the question before we take any breaks.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 11 of 111 PageID #: 2010
                            Edward Gray Bishop - May 20, 2020

                                                                                 10

  1                         Understood?

  2            A.    Yes.

  3            Q.    Okay.    Are you under any medications
  4      that would prevent you from giving true,

  5      accurate, and complete testimony today?

  6            A.    No.
  7            Q.    Is there any reason why you cannot

  8      give true, accurate, and complete testimony

  9      today?
 10            A.    None.
 11            Q.    Okay.    Throughout this deposition, I

 12      may refer to the plaintiffs in this matter;
 13      Kayla Gore, Jaime Combs, L.G., and K.N. are

 14      transgender women.

 15                         As such, we will be referring
 16      to them using "she," "her," "her" pronouns,

 17      and honorifics, such as "Ms. Gore," for

 18      example.    We ask that you do the same.

 19                         Is that understood?

 20            A.    Yes.

 21            Q.    Great.    All right.    What is your

 22      full name?

 23            A.    Edward Gray Bishop III.

 24            Q.    And where do you work?

 25            A.    I work for the Division of Vital

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 12 of 111 PageID #: 2011
                            Edward Gray Bishop - May 20, 2020

                                                                                 11

  1      Records and Statistics for the Department of

  2      Health for the State of Tennessee.

  3            Q.    Okay.    And what is your current
  4      title?

  5            A.    I am the Director of Vital Records

  6      and Statistics and the State Registrar for the
  7      State of Tennessee.

  8            Q.    Is that one position or two?

  9            A.    It's one position.
 10            Q.    Okay.    Thank you.
 11            A.    Two titles.     One position.

 12            Q.    Have you ever been deposed before?
 13            A.    No.

 14            Q.    Okay.    Have you ever testified at a

 15      trial or a hearing before?
 16            A.    Yes.

 17            Q.    How many times?

 18            A.    One.

 19            Q.    What was the case about?

 20            A.    A delayed birth file.

 21            Q.    And what was your role in that case?

 22            A.    Representing the Office of Vital

 23      Records.

 24            Q.    Was the Office of Vital Records a

 25      party?     Or were you just acting as a witness?

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 13 of 111 PageID #: 2012
                          Edward Gray Bishop - May 20, 2020

                                                                                 12

  1            A.    A party.

  2            Q.    Was it the plaintiff or the

  3      defendant?
  4            A.    Defendant.

  5            Q.    Okay.   Can you please tell us the

  6      sum -- the substance of your testimony?            A
  7      summary?

  8            A.    So, basically, the individual was

  9      wanting to put a delayed certificate on file.
 10      She had never had a birth certificate.            And
 11      she had produced no evidence that she was born

 12      in the state, or to the parents that she said
 13      she was.

 14            Q.    Okay.   Thank you.     When did you

 15      first learn about this case, for which you are
 16      being deposed today?

 17            A.    An estimate would be sometime last

 18      year.

 19            Q.    Could you approximate around what

 20      time of the year?      Was it summer?     Spring?

 21            A.    I could not.

 22            Q.    How did you learn about the case?

 23            A.    From my general counsel.

 24                        MR. JONES:    I was going to

 25            interpose an objection as to anything

             www.LexitasLegal.com/Premier        Lexitas         888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 14 of 111 PageID #: 2013
                          Edward Gray Bishop - May 20, 2020

                                                                                 13

  1            that calls for attorney/client

  2            communications.

  3                        MR. PAGAN:    Understood.
  4      BY MR. PAGAN:

  5            Q.    Without disclosing the substance of

  6      any conversations you may have had with
  7      counsel for the defendants, or with the

  8      general counsel of the Office of Vital

  9      Records, when did you first speak with counsel
 10      for the defendants with regards to this case?
 11                        MR. JONES:    Object to form.

 12                        MR. PAGAN:    Let me rephrase.
 13      BY MR. PAGAN:

 14            Q.    When did you first speak with

 15      attorneys from the Tennessee Attorney
 16      General's office, with regards to this case?

 17            A.    I don't have a specific date.

 18            Q.    Could you approximate?

 19            A.    I could not.

 20            Q.    Was it last year?

 21            A.    If I had to give an estimate, yes;

 22      it would be last year.

 23            Q.    How many times have you spoken

 24      for -- with counsel for the defendants?

 25            A.    I could not give an estimate on that

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 15 of 111 PageID #: 2014
                          Edward Gray Bishop - May 20, 2020

                                                                                 14

  1      either.

  2            Q.    More than a dozen times?

  3            A.    Are you counting emails, or
  4      verbally?

  5            Q.    Let's just stick to verbally.

  6            A.    I would say close to 12; yes.
  7            Q.    How many times have you communicated

  8      electronically with counsel for the

  9      defendants, regarding this matter?
 10            A.    I could not estimate that either.
 11            Q.    What did you do to prepare for

 12      today's deposition?
 13            A.    Just had a quick call last night

 14      with my counsel, and covered a few items.

 15            Q.    Did you review any documents?
 16                        MR. JONES:    I'm going to

 17            object, to the extent of any

 18            conversations that were had with counsel.

 19            But he can answer the question regarding

 20            documents.

 21                        MR. PAGAN:    I'll just re-ask my

 22            question, Mr. Bishop.

 23      BY MR. PAGAN:

 24            Q.    Did you review any documents?

 25            A.    Did I review any documents?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 16 of 111 PageID #: 2015
                            Edward Gray Bishop - May 20, 2020

                                                                                 15

  1            Q.    Yes.

  2            A.    Yes.

  3            Q.    What were those documents?
  4            A.    One was some numbers that I'd put

  5      together, for the number of birth certificates

  6      that we were looking to provide.         And then I
  7      looked at some of the exhibits that were

  8      coming in about an hour ago.

  9            Q.    Okay.    Thank you.    Have you reviewed
 10      the amended complaint in this case?
 11            A.    I have not.

 12            Q.    Have you reviewed the expert report
 13      of Dr. Randi C. Ettner in this matter?

 14            A.    I have not.

 15            Q.    Have you reviewed the expert report
 16      of Dr. Shayne Sebold Taylor in this matter?

 17            A.    I have not.

 18            Q.    Have you reviewed the expert

 19      declaration of Dr. Ettner in this matter?

 20            A.    I have not.

 21            Q.    Have you reviewed the expert

 22      declaration of Dr. Taylor in this matter?

 23            A.    I have not.

 24            Q.    How long have you been the State

 25      Registrar for Tennessee?

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 17 of 111 PageID #: 2016
                            Edward Gray Bishop - May 20, 2020

                                                                                 16

  1            A.    Little over two years.

  2            Q.    As State Registrar and Director of

  3      the Office of Vital Records, what are your
  4      responsibilities?

  5            A.    To put on file any vital event in

  6      the state of Tennessee.       To maintain those
  7      records for the time stated in the statute;

  8      and we also issue copies of these vital

  9      records.
 10            Q.    Are all the vital records -- scratch
 11      that.

 12                         Are all birth certificates
 13      issued by your office?       Or are they issued by

 14      local vital record registers?

 15            A.    Yes.
 16            Q.    Let me clarify that.      Are birth

 17      certificates issued by other entities, other

 18      than your office?

 19            A.    Yes.

 20            Q.    Okay.    Do you provide guidance with

 21      regards to the completion and maintenance of

 22      birth records to your office?

 23            A.    The Office of Vital Records?

 24            Q.    Yes.

 25            A.    Those -- those maintenances are done

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 18 of 111 PageID #: 2017
                          Edward Gray Bishop - May 20, 2020

                                                                                 17

  1      by statute.

  2            Q.    Okay.   Do you provide guidance as to

  3      the completion and maintenance of birth
  4      records, to the other entities that complete

  5      birth certificates?

  6            A.    Those other entities do not maintain
  7      the records.     Only the Office of Vital

  8      Records.

  9            Q.    Okay.   Let me re-ask the question
 10      differently.     Do you provide guidance
 11      regarding the completion of birth records to

 12      the other entities that complete birth records
 13      for the Office of Vital Records?

 14            A.    We provide training; yes.

 15            Q.    What is that training composed of?
 16            A.    Usually, video teleconference.        And

 17      we have some CBTs built.       Computer-Based

 18      Training.

 19            Q.    Okay.   Thank you.     Who appointed you

 20      as State Registrar?

 21            A.    The Commissioner of the Department

 22      of Health.

 23            Q.    Can you explain to me the process by

 24      which you came to be appointed as State

 25      Registrar?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 19 of 111 PageID #: 2018
                          Edward Gray Bishop - May 20, 2020

                                                                                 18

  1                        MR. JONES:    Object to form.

  2            Q.    You may answer.

  3            A.    I was just -- it was an interview
  4      process.

  5            Q.    Okay.   Prior to becoming State

  6      Registrar, where were you employed?
  7            A.    With the Department of Health.

  8            Q.    In what capacity?

  9            A.    I was a Senior Project Manager.
 10            Q.    And before that, it's my
 11      understanding that you served in the

 12      United States Air Force.       Is that right?
 13            A.    That is correct.

 14            Q.    Thank you for your service.

 15                        Now, in terms of education, you
 16      have a degree in Information System

 17      Technologies.     Is that right?

 18            A.    I have an associate's degree; yes.

 19            Q.    And that's from the Community

 20      College of the Air Force in Alabama?

 21            A.    Correct.

 22            Q.    And you also appear to have a

 23      Bachelor's Degree in Business Administration.

 24      Is that right?

 25            A.    Correct.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 20 of 111 PageID #: 2019
                          Edward Gray Bishop - May 20, 2020

                                                                                 19

  1            Q.    And that's from the University of

  2      Management and Technology?

  3            A.    Correct.
  4            Q.    Okay.   Do you possess any other

  5      undergraduate or graduate degrees?

  6            A.    I do not.
  7            Q.    Okay.   You do not possess a degree

  8      in medicine.     Is that correct?

  9            A.    That is correct.
 10            Q.    You do not possess a degree in
 11      psychology.    Is that correct?

 12            A.    That is correct.
 13            Q.    You do not possess a degree in

 14      biology.    Is that correct?

 15            A.    That is correct.
 16            Q.    Okay.   You have been designated by

 17      the defendants as an expert in this case.          Is

 18      that right?

 19            A.    That's correct.

 20            Q.    Have you ever served as an expert

 21      witness before?

 22            A.    I have not.

 23            Q.    Besides your regular salary as State

 24      Registrar and Director of the Office of Vital

 25      Records, are you being compensated for your

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 21 of 111 PageID #: 2020
                          Edward Gray Bishop - May 20, 2020

                                                                                 20

  1      testimony here today?

  2            A.    I'm not.

  3            Q.    What are your opinions in this case?
  4            A.    I don't have any opinions.

  5            Q.    You have stated you have no

  6      opinions.    Did you provide an expert
  7      declaration in this case?

  8            A.    I did.

  9            Q.    Can you tell me what is the
 10      testimony you would provide in the case?
 11                        MR. JONES:    Object to form.

 12            Q.    If you can open what has been
 13      premarked as Exhibit 2?       And I'm just going to

 14      share it on the screen; or try to.

 15            (Exhibit 2 marked for identification)
 16            Q.    Okay.    Can you see the document that

 17      I'm sharing on the screen, Mr. Bishop?

 18            A.    I can.

 19            Q.    Okay.    Have you ever seen this

 20      document before?

 21            A.    I have.

 22            Q.    What is it?

 23            A.    It is my expert disclosure.

 24            Q.    Okay.    It contains a description of

 25      your expected testimony.       Is that correct?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 22 of 111 PageID #: 2021
                            Edward Gray Bishop - May 20, 2020

                                                                                 21

  1            A.    I'm sorry?     Can you repeat that?

  2            Q.    It contains a description of your

  3      expected testimony in this case.         Is that
  4      correct?

  5            A.    Correct.

  6            Q.    And you also filed a declaration in
  7      this case.    Is that right?

  8            A.    I would have to defer to counsel on

  9      that one.    I'm pretty sure.
 10            Q.    Okay.    I'm going to show you what's
 11      been premarked as Exhibit 3.

 12            (Exhibit 3 marked for identification)
 13            Q.    Can you see on the screen, the

 14      document that I'm sharing?

 15            A.    Yes.
 16            Q.    Okay.    Have you ever seen this

 17      document before?

 18            A.    Yes.

 19            Q.    Okay.    What is it?

 20            A.    It's my declaration.

 21            Q.    Okay.    And is that your signature on

 22      the second page of the document?

 23            A.    It is.

 24            Q.    Okay.    Is your declaration -- is

 25      your declaration accurate, in all respects?

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 23 of 111 PageID #: 2022
                            Edward Gray Bishop - May 20, 2020

                                                                                 22

  1            A.    Yes.

  2            Q.    Is your declaration complete, in all

  3      respects?
  4                         MR. JONES:   Object to form.

  5            Q.    You may answer.

  6            A.    Can you repeat?
  7            Q.    Is your declaration complete, in all

  8      respects?

  9                         MR. JONES:   Same objection.
 10            Q.    You may answer, Mr. Bishop.
 11            A.    I'm sorry?     Can you repeat?

 12            Q.    All right.     Is your declaration
 13      complete --

 14            A.    I'm --

 15            Q.    -- in all respects?
 16            A.    Can you reword that?      I don't

 17      understand the word, "respects."

 18            Q.    Sure.    Is there anything you want to

 19      change in your declaration?

 20            A.    No.

 21            Q.    Is there anything you want to add to

 22      your declaration?

 23            A.    No.

 24            Q.    Is there anything you want to delete

 25      from your declaration?

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 24 of 111 PageID #: 2023
                            Edward Gray Bishop - May 20, 2020

                                                                                 23

  1            A.    No.

  2            Q.    Did you purposely leave anything out

  3      of your declaration?
  4                         MR. JONES:   Object to form.

  5            Q.    You may answer.

  6            A.    No.
  7            Q.    Do you feel you need to do any

  8      additional work relating to your declaration?

  9                         MR. JONES:   Object to form.
 10            Q.    You may answer.
 11            A.    No.

 12            Q.    Is your declaration a complete
 13      statement of your expected testimony in this

 14      case?

 15                         MR. JONES:   Object to form.
 16            Q.    You may answer.

 17            A.    Can you repeat?

 18            Q.    Is your declaration a complete

 19      statement of the testimony -- of your

 20      testimony in this case?

 21                         MR. JONES:   Same objection.

 22            Q.    You may answer.

 23            A.    Yes.

 24            Q.    Do you believe your declaration

 25      contains all the information for the Court to

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 25 of 111 PageID #: 2024
                          Edward Gray Bishop - May 20, 2020

                                                                                 24

  1      understand the work that you have done in this

  2      case?

  3            A.    I'm sorry.    Can you repeat that?
  4            Q.    Do you believe that your declaration

  5      contains all the information for the Court to

  6      understand all the work you have done in this
  7      case?

  8                        MR. JONES:    Object to form.

  9            Q.    You may answer.
 10            A.    Can you reword that, when you say
 11      "work I've done in the case?"

 12            Q.    Sure.   Do you believe that your
 13      declaration contains all the information for

 14      the Court to evaluate your testimony in this

 15      case?
 16                        MR. JONES:    Object to form.

 17                        MR. PAGAN:    All right.     I'm

 18            going to rephrase it.

 19      BY MR. PAGAN:

 20            Q.    Mr. Bishop, do you believe your

 21      declaration provides the Court with all the

 22      information it needs, from you, in order to

 23      decide this case?

 24                        MR. JONES:    Object to form.

 25            Q.    You may answer.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 26 of 111 PageID #: 2025
                          Edward Gray Bishop - May 20, 2020

                                                                                 25

  1            A.    Can you repeat?

  2            Q.    Sure.   Do you believe that your

  3      declaration provides the Court with all the
  4      information it needs to decide this case?

  5                        MR. JONES:    Object to form.

  6            Q.    You may answer.
  7            A.    I can't say that I can speak for the

  8      Court.

  9            Q.    Having now reviewed the reports and
 10      declarations of Dr. Ettner and Dr. Taylor, are
 11      you offering an opinion in response to their

 12      declarations?
 13            A.    I have not reviewed those documents.

 14            Q.    Okay.   You are not offering an

 15      opinion about the testimony from Dr. Ettner
 16      and Dr. Taylor.     Is that correct?

 17            A.    That's correct.

 18            Q.    You're also not offering an opinion

 19      on the etiology of sex.       Is that correct?

 20            A.    Can you rephrase that?

 21            Q.    Sure.   You're also not offering an

 22      opinion from a med -- on the medical

 23      scientific understanding of what determines a

 24      person's sex.

 25                        Is that correct?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 27 of 111 PageID #: 2026
                          Edward Gray Bishop - May 20, 2020

                                                                                 26

  1            A.    I'm not offering an opinion.

  2            Q.    You are also not offering an opinion

  3      on the medical scientific understanding of
  4      gender identity.     Is that correct?

  5            A.    That is correct.

  6            Q.    You are also not offering an opinion
  7      on the medical and scientific understanding of

  8      gender dysphoria.      Is that correct?

  9            A.    That is correct.
 10            Q.    You are also not offering an opinion
 11      on the process of gender transition for a

 12      transgender person.      Is that correct?
 13            A.    That is correct.

 14            Q.    Okay.   Is a birth certificate a form

 15      of an identification document?
 16                        MR. JONES:    I'm sorry, Omar.

 17            You broke up just a little bit there.          I

 18            didn't catch all those words.

 19                        MR. PAGAN:    Thanks, Matt.

 20      BY MR. PAGAN:

 21            Q.    Is a birth certificate a form of

 22      identification document?

 23            A.    It is used as such.

 24            Q.    Okay.   I'm showing you on the screen

 25      what has been premarked as Exhibit 4, which

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 28 of 111 PageID #: 2027
                            Edward Gray Bishop - May 20, 2020

                                                                                 27

  1      was provided to us by defendant's counsel.

  2            (Exhibit 4 marked for identification)

  3            Q.    Have you ever seen this document
  4      before?

  5                         MR. JONES:   I'm not -- I'm not.

  6                         MR. PAGAN:   Sorry, Matt?       You
  7            were saying?

  8                         MR. JONES:   I'm not seeing an

  9            exhibit shown.      I'm seeing your screen,
 10            which shows a lot of different files on
 11            it.

 12                         MR. WINEMILLER:    You are in
 13            your file folder.

 14                         MR. PAGAN:   Okay.    Let me try

 15            that again.
 16                         MR. JONES:   Omar, he should

 17            have the exhibits there with him.           If we

 18            can just give him the name of the

 19            document, he might be able to look at it.

 20                         MR. PAGAN:   Sure.    Right.

 21      BY MR. PAGAN:

 22            Q.    Mr. Bishop, you were provided with

 23      an exhibit that was premarked as "Exhibit 4."

 24            A.    Yes.

 25            Q.    It is a handbook on birth

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 29 of 111 PageID #: 2028
                          Edward Gray Bishop - May 20, 2020

                                                                                 28

  1      registrations.      Do you have that document with

  2      you?

  3             A.   I have it up; yes.
  4             Q.   Okay.    Have you ever seen this

  5      document before?

  6             A.   I have.
  7             Q.   Okay.    What is it?

  8             A.   According to the title, it's our

  9      "Handbook on Birth Registration and Fetal
 10      Death Reporting."
 11             Q.   Okay.    And this document was

 12      published by -- in 2007, by the Office of
 13      Vital Records.      Is that right?

 14             A.   I could not speak to that.

 15             Q.   Okay.    At the bottom of the cover
 16      page, it says, "Tennessee Department of

 17      Health, Policy Planning and Assessment Office

 18      of Vital Records."

 19                        Is that right?

 20             A.   That's what's on the document; yes.

 21             Q.   Okay.    And on the second page of the

 22      PDF, it says:

 23                        "State of Tennessee Department

 24      of Health, Nashville, Tennessee.

 25      September 2007."

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 30 of 111 PageID #: 2029
                          Edward Gray Bishop - May 20, 2020

                                                                                 29

  1                        Is that right?

  2             A.   That's what it says; yes.

  3             Q.   Okay.    And the Office of Vital
  4      Records is the office that you now oversee.

  5      Is that correct?

  6             A.   That is correct.
  7             Q.   Okay.    If you turn to page two of

  8      the document.     Not of the PDF.

  9             A.   Okay.
 10             Q.   It's a page that begins,
 11      "Introduction."      Is that right where you are

 12      at?
 13             A.   It is.

 14             Q.   Okay.    In the first paragraph, under

 15      the heading, "Importance of Birth
 16      Registration," it says, in part:

 17                        "Throughout life, a person uses

 18      his or her birth certificate to prove age,

 19      parentage, and citizenship.        Birth

 20      certificates are needed for entrance to

 21      school, voter registration, and for obtaining

 22      a driver's license, marriage license,

 23      passport, veterans' benefits, public

 24      assistance, or social security benefits."

 25                        Did I read that correctly?

               www.LexitasLegal.com/Premier      Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 31 of 111 PageID #: 2030
                          Edward Gray Bishop - May 20, 2020

                                                                                 30

  1            A.    You did.

  2            Q.    Do you agree with that statement?

  3                        MR. JONES:    Object to form.
  4            Q.    You may answer.

  5            A.    I can't -- those -- that is

  6      referencing other departments.        I cannot speak
  7      for them.

  8            Q.    What other department is it

  9      referencing?
 10            A.    You're looking at the DMV, the
 11      county health -- the county clerk's, passport

 12      office, Veterans Affairs, and the Social
 13      Security Administration.

 14            Q.    Okay.   This is a document that was

 15      published by your -- by the office that you
 16      now oversee.     Is that right?

 17            A.    That, I cannot speak to.       I was not

 18      here at that time.

 19            Q.    As Director of the Office of Vital

 20      Records, have you ever seen this document

 21      before?

 22            A.    I have.

 23            Q.    Okay.   Let me rephrase that.         As

 24      Director of the Office of Vital Records, have

 25      you ever seen this document before this

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 32 of 111 PageID #: 2031
                          Edward Gray Bishop - May 20, 2020

                                                                                 31

  1      litigation?

  2            A.    I have.

  3            Q.    Okay.   Do you know whether it was
  4      published by the Office of Vital Records?

  5            A.    I do not.

  6            Q.    Okay.   Do you have any reason to
  7      disagree whether it was published with the

  8      Office of Vital Records?

  9                        MR. JONES:    Object to form.
 10            Q.    Do you have any reason to disagree
 11      that the Handbook on Birth Registration and

 12      Fetal Death (Stillbirth) Reporting, that we
 13      are discussing, was published by the Office of

 14      Vital Records?

 15                        MR. JONES:    Object to form.
 16            Q.    You may answer.

 17            A.    Can you repeat?

 18            Q.    Sure.   Do you have any reason to

 19      disavow this document as a publication from

 20      the Office of Vital Records?

 21                        MR. JONES:    Object to form.

 22            A.    I cannot speak to that.

 23            Q.    Okay.   If you go to the very last

 24      page of the PDF -- please let me know when

 25      you're there.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 33 of 111 PageID #: 2032
                            Edward Gray Bishop - May 20, 2020

                                                                                 32

  1            A.    I am.

  2            Q.    There's a box, and it states,

  3      "Department of Health.       Authorization No.
  4      343391."    Do you see that?

  5            A.    I do.

  6            Q.    Okay.    And I read that correctly?
  7            A.    Can you -- "343391;" yes.

  8            Q.    Yes.    All right.    Would you agree

  9      that this appears to be an authorized
 10      publication of the Office of Vital Records
 11      from 2007?

 12                         MR. JONES:    Object to form.
 13            Q.    You may answer.

 14            A.    I cannot speak to that, since I

 15      wasn't in the position at that time.
 16            Q.    Okay.    All right.    Would you agree

 17      that a birth certificate is a form of

 18      identification used for numerous purposes?

 19            A.    Yes.

 20            Q.    Do you agree that it is important

 21      for a birth certificate to accurately reflect

 22      the identity of a person?

 23            A.    Yes.

 24                         MR. JONES:    Object to form.

 25            Q.    All right.     If you can go back to --

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 34 of 111 PageID #: 2033
                          Edward Gray Bishop - May 20, 2020

                                                                                 33

  1      to your declaration?

  2             A.   Can you tell me what exhibit that

  3      was?
  4             Q.   It was marked as "Exhibit 3."

  5             A.   Okay.

  6             Q.   On paragraph C, you say:
  7                        "Tennessee birth certificates

  8      merely record the sex of the child as reported

  9      at birth."
 10                        Did I read that correctly?
 11             A.   You did.

 12             Q.   How is the sex of a child recorded?
 13                        MR. JONES:    Object to form.

 14             A.   It's recorded on --

 15             Q.   You may answer.
 16             A.   It's recorded on a form by the

 17      location of where the birth occurred.

 18             Q.   Okay.   Who determines the sex of the

 19      child?

 20                        MR. JONES:    Object to form.

 21             Q.   You may answer.

 22             A.   The person certifying the birth.

 23             Q.   Earlier, you testified that your

 24      office provides guidance with regards to the

 25      completion of birth certificates.         Is that

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 35 of 111 PageID #: 2034
                          Edward Gray Bishop - May 20, 2020

                                                                                 34

  1      right?

  2            A.    That's correct.

  3            Q.    What is the guidance that you
  4      provide with regards to the completion of the

  5      item for "sex" on the birth certificate?

  6                        MR. JONES:    Object to form.
  7            Q.    You may answer.

  8            A.    That data is filled out per the

  9      medical records of the child.
 10            Q.    And how is the sex determined at the
 11      time of birth?

 12                        MR. JONES:    Object to form.
 13            Q.    You may answer.

 14            A.    That is not something I can answer.

 15      I'm not a medical physician.
 16            Q.    Okay.   Does the Office of Vital

 17      Records provide any guidance on how to

 18      determine the child's sex for the purposes of

 19      the birth certificate?

 20            A.    It does not.

 21            Q.    Okay.   If you can turn to

 22      Exhibit 4 -- the handbook -- and go to page 34

 23      of the handbook?     Let me know when you're

 24      there.

 25            A.    Thirty-four?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 36 of 111 PageID #: 2035
                          Edward Gray Bishop - May 20, 2020

                                                                                 35

  1            Q.    Page 34 of the handbook; yes.

  2            A.    Okay.   I'm on 34.

  3            Q.    Okay.   Do you see there's a heading
  4      titled, "Item 2.     SEX?"

  5            A.    I do.

  6            Q.    Okay.   On the first -- on the third
  7      sentence of that section, it states:

  8                        "Purpose of item:      This item

  9      aids in identification of the child."
 10                        Did I read that correctly?
 11            A.    It does.

 12            Q.    Okay.   Do you have any reason to
 13      disagree with that statement?

 14                        MR. JONES:    Object to form.

 15            Q.    You may answer.
 16            A.    I do not.

 17            Q.    Okay.   Earlier, you testified that

 18      it's important for a birth certificate to

 19      accurately reflect the identity of a person.

 20      Is that correct?

 21                        MR. JONES:    Object to form.

 22            Q.    Is it important for a birth

 23      certificate to accurately reflect the identity

 24      of a person?

 25                        MR. JONES:    Object to form.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 37 of 111 PageID #: 2036
                          Edward Gray Bishop - May 20, 2020

                                                                                 36

  1            Q.    You may answer.

  2            A.    It's important to identify the data

  3      elements of the child.
  4            Q.    Is a birth certificate a legal

  5      record?

  6                        MR. JONES:    Object to form.
  7            Q.    You may answer.

  8            A.    I cannot answer that.      I don't know.

  9            Q.    Okay.   Is a birth certificate a
 10      medical record?
 11                        MR. JONES:    Object to form.

 12            Q.    You may answer.
 13            A.    I don't know.

 14            Q.    Going back to page 34 of the

 15      handbook; Exhibit 4.
 16            A.    Okay.

 17            Q.    For item two, I'm going to ask a

 18      couple of questions.      Please read the entire

 19      item.

 20                        [Witness perused document]

 21            A.    Okay.

 22            Q.    In its entry for "Item 2.       SEX," the

 23      handbook on birth registration makes no

 24      mention of genitalia.      Is that correct?

 25            A.    That's correct.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 38 of 111 PageID #: 2037
                          Edward Gray Bishop - May 20, 2020

                                                                                 37

  1            Q.    Okay.   As State Registrar and

  2      Director of the Office of Vital Records, you

  3      are tasked with enforcing laws and regulations
  4      pertaining to vital records in Tennessee.

  5                        Is that right?

  6            A.    That is correct.
  7            Q.    Please tell me what law or

  8      regulation says that a child's sex is

  9      determined by their genitalia.
 10                        MR. JONES:    Object to form.
 11            Q.    You may answer.

 12            A.    Can you repeat?
 13            Q.    Please tell me what law or

 14      regulation says that a child's sex is

 15      determined by their genitalia?
 16                        MR. JONES:    Object to form.

 17            Q.    You may answer.

 18            A.    I don't know of any.

 19            Q.    Thank you.    All right.     If we could

 20      go to the third page of the handbook;

 21      Exhibit 4?    The third page of the PDF.          It is

 22      page (i) on the handbook.

 23            A.    Okay.

 24            Q.    Okay.   This is a preface.      Is that

 25      right?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 39 of 111 PageID #: 2038
                          Edward Gray Bishop - May 20, 2020

                                                                                 38

  1            A.    Correct.

  2            Q.    It states:

  3                        "This handbook was prepared by
  4      the Tennessee Office of Vital Records for

  5      reference use by facilities, certified nurse

  6      midwives, certified professional midwives, and
  7      other midwives as it relates to their duties

  8      of completing the Tennessee Certificate of

  9      Live Birth and Report of Fetal Death
 10      (Stillbirth).
 11                        The handbook contains

 12      information about the laws, rules, and
 13      procedures pertaining to the preparation and

 14      registration of the certificates and reports."

 15                        Did I read that correctly?
 16            A.    You did.

 17            Q.    Okay.   Do you have any reason to

 18      disagree with what I just read?

 19            A.    You read it correctly.

 20            Q.    Okay.   Do you know whether this

 21      handbook is still in use?

 22            A.    I do not.

 23            Q.    Okay.   All right.     Returning to page

 24      34 of the handbook?

 25            A.    Okay.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 40 of 111 PageID #: 2039
                          Edward Gray Bishop - May 20, 2020

                                                                                 39

  1            Q.    Middle sentence in the item two, for

  2      "sex," it reads:

  3                        "If sex cannot be determined
  4      after verification with medical records,

  5      mother of child, informant, or other sources,

  6      enter 'Unknown.'"
  7                        Did I read that correctly?

  8            A.    You did.

  9            Q.    Do you have any -- any reason to
 10      disagree with that statement?
 11            A.    I do not.

 12            Q.    Besides medical records, what other
 13      sources could be referred to in completing the

 14      item for "sex" on a birth record?

 15                        MR. JONES:    Object to form.
 16                        MR. PAGAN:    You may answer.

 17            And, Mr. Bishop, just a reminder that

 18            unless otherwise instructed not to, you

 19            should answer every question.

 20                        THE WITNESS:     Okay.

 21                        MR. PAGAN:    You don't have

 22            to --

 23                        THE WITNESS:     Okay.   I'm having

 24            a hard time hearing Matt a little bit.

 25            So I'm sorry.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 41 of 111 PageID #: 2040
                          Edward Gray Bishop - May 20, 2020

                                                                                 40

  1                        MR. PAGAN:    No, it's not a

  2            problem.    I just want to make sure that

  3            we're not unnecessarily pausing.
  4                        THE WITNESS:     No problem.

  5                        MR. JONES:    That's probably all

  6            I'm going to say; "object to form."          So
  7            unless I speak longer...

  8                        THE WITNESS:     Okay.

  9                  Can you repeat again, Omar?        I'm
 10            sorry.
 11                        MR. PAGAN:    Sure.    It's no

 12            problem.
 13                        THE WITNESS:     And you don't

 14            have to reword it.      I just want to make

 15            sure --
 16                        MR. PAGAN:    No, no --

 17                        THE WITNESS:     -- I heard the

 18            question correctly.

 19                        MR. PAGAN:    Understood.

 20      BY MR. PAGAN:

 21            Q.    Besides consulting a child's medical

 22      records, what other sources should be looked

 23      to in completing the item for "sex" on a birth

 24      record?

 25                        MR. JONES:    Object to form.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 42 of 111 PageID #: 2041
                           Edward Gray Bishop - May 20, 2020

                                                                                 41

  1             A.   I don't know of any.

  2             Q.   Okay.    All right.    If you could go

  3      to what's been premarked as "Exhibit 5?"
  4             (Exhibit 5 marked for identification)

  5             Q.   Please tell me when you have that

  6      up.
  7             A.   Okay.

  8             Q.   Okay.    This is a birth

  9      certificate -- I'm just going to read the
 10      state file number; 141-106018.        Is that
 11      correct?

 12             A.   It is.
 13             Q.   Have you ever seen this document

 14      before?

 15             A.   I've seen a birth certificate, but
 16      not this individual child.

 17             Q.   Okay.

 18                        MR. JONES:    And I just wanted

 19             to remind counsel and the court reporter,

 20             for her benefit, that this document we're

 21             referring to is marked "Confidential."

 22                  So if there is any information read

 23             off of this document, I'd ask that this

 24             portion be -- be marked as "confidential"

 25             as well.

               www.LexitasLegal.com/Premier      Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 43 of 111 PageID #: 2042
                            Edward Gray Bishop - May 20, 2020

                                                                                 42

  1                         MR. PAGAN:   Yes, thank you,

  2            Matt.   Understood.     And we will not be

  3            asking questions about identifying
  4            information of any person to which this

  5            belongs to.

  6      BY MR. PAGAN:
  7            Q.    And that is your electronic

  8      signature on item 13.       Is that right,

  9      Mr. Bishop?
 10            A.    It is.
 11            Q.    Okay.    And your signature is affixed

 12      to all birth certificates issued while you're
 13      being -- while you're State Registrar?

 14            A.    Yes.    As of 20 -- yes; you're

 15      correct.    As of 2017.
 16            Q.    Okay.    I'm just going to refer you

 17      to "Item 2.    SEX."    It states, "Not yet."

 18      What does it mean by that?

 19            A.    It means, "not yet determined."

 20      It's an abbreviation.       The system will not

 21      allow much space or information in that box.

 22            Q.    So are there different forms in

 23      which a child's sex may be recorded, besides

 24      "male," "female," or "unknown?"

 25            A.    Please repeat that?

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 44 of 111 PageID #: 2043
                            Edward Gray Bishop - May 20, 2020

                                                                                 43

  1            Q.    Sure.    Besides "male," "female," or

  2      "unknown," are there any other forms by which

  3      a child's sex may be recorded?
  4            A.    Can I ask a question?

  5            Q.    Yes.

  6            A.    You mean another form?       Or another
  7      identifier word?

  8            Q.    Thank you for the clarification.

  9      Besides "male," "female," or "unknown," is
 10      there any other term that is used for the
 11      recording of a child's sex on a birth

 12      certificate?
 13            A.    Yes.    "Not yet determined."

 14            Q.    Okay.    Are there any others?

 15            A.    Not that I can recall.
 16            Q.    Okay.    Thank you.    All right.

 17      Moving on to Exhibit 6, let me know when you

 18      have pulled it up.

 19            (Exhibit 6 marked for identification)

 20                         MR. PAGAN:   And, as per

 21            counsel's objection, this is an exhibit

 22            that has been produced by the defendants,

 23            marked as "Confidential."

 24                         MR. JONES:   Yes.   Thank you.

 25                         THE WITNESS:    Okay.

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 45 of 111 PageID #: 2044
                           Edward Gray Bishop - May 20, 2020

                                                                                 44

  1      BY MR. PAGAN:

  2            Q.    Okay.   Have you ever seen this

  3      document before?
  4            A.    I don't recall.

  5            Q.    Okay.   What is it?

  6            A.    Looks like a statistical report made
  7      by the Office of Vital Statistics.

  8            Q.    And the Office of Vital Statistics

  9      is the office that you oversee.        Is that
 10      right?
 11            A.    Correct.

 12            Q.    And it is dated November 20th
 13      2019.    Is that right?

 14            A.    That is correct.

 15            Q.    Okay.   Do you know who prepared this
 16      memorandum?

 17            A.    I don't see a name on it.

 18            Q.    Okay.   Turning to the second page of

 19      the exhibit, there is a "Table I," titled,

 20      "Number of Births Occurring in Tennessee by

 21      Sex, 1980 -- 2019."

 22                        Do you see that?

 23            A.    No.   It says "2018."

 24            Q.    2018.   Thank you.

 25            A.    You're welcome.

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 46 of 111 PageID #: 2045
                          Edward Gray Bishop - May 20, 2020

                                                                                 45

  1            Q.    There's a table titled, "Number of

  2      Births Occurring in Tennessee by Sex, 1980 --

  3      2018."     Is that right?
  4            A.    Correct.

  5            Q.    It appears to show the number of

  6      births per year, by sex, for those years.          Is
  7      that correct?

  8            A.    Correct.

  9            Q.    And the table shows that there were
 10      at least 43 children born during that time
 11      period whose sex designation on the -- on

 12      their birth certificate is unknown.
 13                        Is that correct?

 14            A.    That's what it's shown on page

 15      three.
 16            Q.    Okay.   Now, turning to "Table II,"

 17      which is on page four -- all right.

 18                        I understand that the printout

 19      of this is very small, so I'm going to try to

 20      do a share of the screen again.        And then,

 21      hopefully, be able to zoom.

 22            A.    Okay.   I'm going to leave it oblong,

 23      rotated, and zoomed in.

 24            Q.    Great, thank you.      In that case, the

 25      table shows a list of birth certificates and

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 47 of 111 PageID #: 2046
                          Edward Gray Bishop - May 20, 2020

                                                                                 46

  1      linked death certificates for which a child

  2      was designated as "unknown" at birth.

  3                        Is that correct?
  4            A.    It's kind of hard to see.       Hang on.

  5      It's so small.      Let me see if I can zoom

  6      enough to read it.
  7            Q.    All right.

  8            A.    That's what it appears to be, based

  9      on what I can see.
 10            Q.    Okay.    It shows that a number of
 11      children assigned as "unknown" at birth, had

 12      their birth certificates be changed to have a
 13      different sex designation.

 14                        Is that right?

 15                        MR. JONES:    Object to form.
 16            A.    I can't tell that from what I'm

 17      looking at.

 18            Q.    Okay.

 19            A.    Can you -- all right.

 20            Q.    Sure.    It does show that a number of

 21      children assigned "unknown" at birth, had

 22      their death certificates be issued with a

 23      different sex designation.

 24                        Is that right?

 25            A.    It does show that; yes.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 48 of 111 PageID #: 2047
                           Edward Gray Bishop - May 20, 2020

                                                                                 47

  1            Q.    Okay.    All right.    I'm going to

  2      try -- try to share again, and hopefully, it

  3      works.
  4            A.    Okay.

  5            Q.    Let me know if the right table is

  6      showing.
  7            A.    It is.

  8            Q.    Okay.    I'm going to zoom in.

  9                        MR. PAGAN:    Matt, I'm going to
 10            use a name.    Obviously, we will agree
 11            that that's confidential and should be

 12            redacted.
 13                        MR. JONES:    Yes.   Okay.

 14            Agreed.

 15      BY MR. PAGAN:
 16            Q.    Mr. Bishop, I'm going to refer you

 17      to the row for a [Redacted name].         Can you see

 18      where my cursor is at?

 19            A.    I can.

 20            Q.    Okay.    Going to the notes for that

 21      entry -- and I understand that it is hard to

 22      read, but it states:

 23                        "This record was corrected by

 24      affidavit to change the child's sex to 'male,'

 25      but not changed on the statistical file."

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 49 of 111 PageID #: 2048
                          Edward Gray Bishop - May 20, 2020

                                                                                 48

  1                        Did I read that correctly?

  2            A.    You did.

  3            Q.    Okay.    What is the statistical file?
  4            A.    The statistical file is a file that

  5      the Tennessee Department of Health --

  6      specifically, the Department of Vital Records
  7      and Statistics -- provides to NAPHSIS on all

  8      vital events that happened in the state for a

  9      given year.
 10            Q.    Great.   And just so that we can
 11      leave the shared screen, the fifth row from

 12      the bottom is an entry for another individual,
 13      and it also states:

 14                        "This record was corrected by

 15      affidavit to change the child's sex as 'male,'
 16      but not changed on the statistical file."

 17                        Is that right?

 18            A.    Can you go back and explain which

 19      record you're talking about?        Fifth from the

 20      bottom?

 21            Q.    Fifth from the bottom.

 22            A.    I believe that says "female."

 23            Q.    Okay.    But would you agree that the

 24      record -- that the note says that the record

 25      was corrected by affidavit, and that it was

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 50 of 111 PageID #: 2049
                           Edward Gray Bishop - May 20, 2020

                                                                                 49

  1      not changed on the statistical file?

  2            A.    No.   I can't agree to that, because

  3      that's not what it says.
  4            Q.    Sure.     Can you read to me what it

  5      says?

  6            A.    It says:
  7                  "Sex on the birth record appears to

  8      have been corrected to 'female.'"

  9            Q.    Sorry.    That's seventh from the
 10      bottom.     So two further down.     The fifth row
 11      from the bottom.

 12            A.    Are you counting the "records
 13      sealed" line?

 14            Q.    I'm counting the two blank lines

 15      below that.
 16            A.    Oh, okay.    Hang on.

 17            Q.    If you look at the shared screen, I

 18      have my cursor over it.

 19            A.    Yes, I got it now.      It says,

 20      "'Male,' but not changed on the statistical

 21      file."     Correct.

 22            Q.    Thank you.    And just to -- going

 23      down that row, on the column for "Birth Year,"

 24      it appears this individual was born in 1984.

 25      Is that correct?

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 51 of 111 PageID #: 2050
                          Edward Gray Bishop - May 20, 2020

                                                                                 50

  1            A.    I'm going to reference the name.         Is

  2      it [Redacted name]?

  3            Q.    It is [Redacted name].
  4            A.    Yes; 1984.

  5            Q.    Great.

  6                        MR. JONES:    Just for the court
  7            reporter, those names need to be redacted

  8            as well.

  9                        MR. PAGAN:    Agreed.    Thank you.
 10      BY MR. PAGAN:
 11            Q.    And a couple -- four columns down,

 12      it is the DCN.      Do you see that?
 13            A.    I do.

 14            Q.    What is the "DCN?"

 15            A.    That's called the "Document Control
 16      Number."

 17            Q.    Okay.    And it has, "Death:     Sex,

 18      male."     Is that right?

 19            A.    For 2005-001924, correct.

 20            Q.    And the DCN number that you just

 21      read, that is the record number for the death

 22      certificate.

 23            A.    That is correct.

 24            Q.    Is that right?

 25            A.    That is correct.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 52 of 111 PageID #: 2051
                          Edward Gray Bishop - May 20, 2020

                                                                                 51

  1            Q.    So, this individual died in 2005.

  2      Is that correct?

  3            A.    That is correct.
  4            Q.    Okay.   Thank you.     I'm just going to

  5      stop sharing now.

  6            A.    Okay.
  7            Q.    On your declaration, you state that

  8      the Tennessee Vital Statistics Birth Data

  9      Element Layout contains over 416 data
 10      elements.    Is that right?
 11            A.    That's correct.

 12            Q.    Is the Tennessee Vital Statistics
 13      Birth Data Element Layout the same as the

 14      statistical file?

 15            A.    I couldn't answer that.
 16            Q.    And, just to go back to the two

 17      records that we were discussing, when a birth

 18      certificate is issued to either of those two

 19      individuals, it would say that their sex is

 20      "male."

 21                        Is that correct?

 22            A.    I could not answer that.

 23            Q.    If you recall, the note stated:

 24                        "This record was corrected by

 25      affidavit to change the child's sex to

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 53 of 111 PageID #: 2052
                            Edward Gray Bishop - May 20, 2020

                                                                                 52

  1      'male.'"

  2            A.    Then yes.

  3            Q.    Okay.    But their statistical file
  4      would still indicate their sex as "unknown."

  5      Is that correct?

  6            A.    That is correct.      If the file was
  7      already closed.

  8            Q.    Okay.    Thank you.    So, based on what

  9      you just testified about the file being
 10      already closed, when does that happen?
 11      When -- let me rephrase.

 12                         When is the statistical file
 13      closed?

 14            A.    Let me see if I can recall.        So,

 15      we'll say for 2019, which was last year, that
 16      file normally closes approximately around May

 17      of the next year.

 18            Q.    Okay.

 19            A.    So, right about now, the mortality

 20      file would be closing.

 21            Q.    And when the Office of Vital Records

 22      provides -- let me go back, sorry.

 23                         Does the Office of Vital

 24      Records provide data for research purposes?

 25            A.    Yes.

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 54 of 111 PageID #: 2053
                            Edward Gray Bishop - May 20, 2020

                                                                                 53

  1            Q.    When it provides that data, do they

  2      use the statistical file?

  3            A.    Yes.
  4            Q.    Is a person's birth certificate able

  5      to be changed without changing the statistical

  6      file?
  7            A.    If the file's already closed, yes.

  8            Q.    Great.    Thank you.    All right.

  9                         MR. PAGAN:   We've been going
 10            for a little over an hour and 15.
 11            Mr. Bishop, do you need a break, or --

 12                         THE WITNESS:    I'm fine, if you
 13            guys are.

 14                         MR. PAGAN:   Okay.

 15                  Matt, if it's okay, I would like to
 16            take a five-minute break.

 17                         MR. JONES:   That's no problem.

 18                         MR. PAGAN:   Okay.    Thank you.

 19                         MR. JONES:   Okay.

 20                  (Short break.)

 21      BY MR. PAGAN:

 22            Q.    Mr. Bishop, if I could direct your

 23      attention to what's been premarked as

 24      Exhibit 7?

 25            (Exhibit 7 marked for identification)

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 55 of 111 PageID #: 2054
                            Edward Gray Bishop - May 20, 2020

                                                                                 54

  1            A.    Okay.

  2            Q.    Thank you.     Have you ever seen this

  3      document before?
  4            A.    I have.

  5                         MR. JONES:    And, just before we

  6            get into it, again, for the court
  7            reporter's record, this is a confidential

  8            record.    More so than the other ones.

  9      BY MR. PAGAN:
 10            Q.    What is it?
 11            A.    It's a sealed birth certificate.

 12            Q.    Okay.    It lists the sex of the child
 13      as "Undetermined."      Is that correct?

 14            A.    That is correct.

 15            Q.    Okay.    And there's a certification
 16      on both pages signed by you.        Is that correct?

 17            A.    That is correct.

 18            Q.    Okay.    If we can turn to the second

 19      page, please?

 20            A.    Okay.

 21            Q.    There is an explanatory note below

 22      the certification.      Is that right?

 23            A.    I believe so.     It's a little hard to

 24      read.

 25            Q.    Yes.    It states:

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 56 of 111 PageID #: 2055
                          Edward Gray Bishop - May 20, 2020

                                                                                 55

  1                        "Because Children and Family

  2      Services has provided info on item number

  3      nine, that this child has been determined to
  4      be a male, and the Court decreed the child

  5      a -- unreadable word -- named as that of the

  6      father, PMT has decided we should put 'male'
  7      as sex on new certificate, without requesting

  8      medical records."

  9                        Did I read that correctly?
 10            A.    As far as I can determine, yes.
 11            Q.    Okay.   It appears that the sex

 12      designation on the person's birth
 13      certificate -- birth certificate may be

 14      changed without requiring medical records.

 15                        Is that right?
 16                        MR. JONES:    Object to form.

 17            A.    I'm sorry, Omar.     I'm still looking.

 18      Can you give me a second?       This was filed '82.

 19      Yeah.   I can't speak to that.

 20            Q.    Okay.

 21            A.    Very hard to see.

 22            Q.    All right.    Generally speaking, can

 23      the sex designation on a person's birth

 24      certificate may be changed without requiring

 25      medical records?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 57 of 111 PageID #: 2056
                          Edward Gray Bishop - May 20, 2020

                                                                                 56

  1                        MR. JONES:    Object to form.

  2            A.    I'm sorry, man.     I'm trying to

  3      figure out what item nine is from the note.
  4            Q.    Sure.   We're not talking about the

  5      note now.    This is just --

  6            A.    Okay.
  7            Q.    -- a broader question.

  8            A.    Okay.   Can you read -- repeat,

  9      please.
 10            Q.    Sure.   Can the sex designation on a
 11      person's birth certificate be changed without

 12      requiring medical records?
 13                        MR. JONES:    Object to form.

 14            A.    That, I don't know.

 15            Q.    Okay.   On the certification on each
 16      of these pages, signed by you, it states, in

 17      part, that the birth certificate was, "sealed

 18      in accordance with Tennessee Code Annotated

 19      68-3-313(3)."

 20                        Is that right?

 21            A.    That's what it reads; yes.

 22            Q.    So, it is possible for a birth

 23      certificate to be amended, and to maintain a

 24      copy of the original birth certificate under

 25      seal.   Is that correct?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 58 of 111 PageID #: 2057
                            Edward Gray Bishop - May 20, 2020

                                                                                 57

  1                         MR. JONES:   Object to form.

  2            A.    Can you repeat that?

  3            Q.    Sure.    Can a birth certificate be
  4      amended, and the Office of Vital Records

  5      maintain a copy of the original birth

  6      certificate under seal?
  7                         MR. JONES:   Object to form.

  8            A.    I'm sorry, Omar.      I'm having a hard

  9      time understanding that question.
 10            Q.    Sure.
 11            A.    It's almost three parts.       I'm sorry.

 12            Q.    Let's go part by part.
 13            A.    Okay.

 14            Q.    According to the statute referenced,

 15      it has to deal with adoptions.        Is that
 16      correct?

 17            A.    No.    I think that has to do with

 18      sealed records.

 19            Q.    Okay.    When a child is adopted, will

 20      a new birth certificate be issued with the

 21      adoptive parents' names on the birth

 22      certificate?

 23            A.    Yes.

 24            Q.    Will the original birth certificate

 25      be then kept under seal by the Office of Vital

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 59 of 111 PageID #: 2058
                            Edward Gray Bishop - May 20, 2020

                                                                                 58

  1      Records?

  2            A.    Yes.

  3            Q.    Okay.    So, is it possible for a
  4      birth certificate to be amended and an

  5      original -- and the original copy to be kept

  6      under seal?
  7            A.    There are records that have been

  8      amended that have been put under seal.

  9      Correct.
 10            Q.    Okay.    Thank you.    Is it fair to say
 11      that when a birth certificate is amended, the

 12      data elements in the original birth
 13      certificate may not necessarily be lost?

 14                         MR. JONES:   Object to form.

 15            A.    I cannot speak to that.
 16            Q.    All right.     Turning to Exhibit 8?

 17            (Exhibit 8 marked for identification)

 18            A.    Okay.

 19            Q.    Have you ever seen this document

 20      before?

 21            A.    I've seen the form, but not

 22      specifically this document, I don't think.

 23            Q.    It is a birth certificate.       Correct?

 24                         MR. JONES:   Just for the court

 25            reporter's sake, this is another

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 60 of 111 PageID #: 2059
                          Edward Gray Bishop - May 20, 2020

                                                                                 59

  1            confidential Exhibit.

  2                        MR. PAGAN:    Thank you, Matt.

  3      BY MR. PAGAN:
  4            Q.    Mr. Bishop, it is another birth

  5      certificate.     Correct?

  6            A.    That's correct.
  7            Q.    And it lists the sex of the child as

  8      "Unknown".    Is that correct?

  9            A.    It does.
 10            Q.    Okay.   Turning to the second page of
 11      the exhibit, there appears to be an electronic

 12      note for this birth certificate.         Is that
 13      right?

 14            A.    It does.

 15            Q.    And is this the type of notes that
 16      appear in your computer system?

 17            A.    What year was this?      2004?   It

 18      would -- it would look like it would appear in

 19      a previous version.      Correct.

 20            Q.    Okay.   And your current computer

 21      system would show similar notes.         Is that

 22      correct?

 23            A.    That is correct.

 24            Q.    Okay.   The note in this -- sorry.

 25                        The note for this birth

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 61 of 111 PageID #: 2060
                            Edward Gray Bishop - May 20, 2020

                                                                                 60

  1      certificate reads, in part, that, "the child

  2      was born with both sex organs."

  3                         Is that correct?
  4            A.    That's what it reads.

  5            Q.    For a child born with both sex

  6      organs, is it your opinion that the child
  7      cannot identify as male or female?

  8                         MR. JONES:   Object to form.

  9            A.    I don't have an opinion on that.
 10            Q.    Thank you.     When a person is born
 11      with both sex organs and dies, can their death

 12      certificate designate their sex as "male" or
 13      "female?"

 14                         MR. JONES:   Object to form.

 15            A.    Yes.
 16            Q.    Can a person whose birth certificate

 17      originally designated their sex as "unknown,"

 18      later amend their birth certificate to list

 19      their sex as "male" or "female?"

 20                         MR. JONES:   Object to form.

 21            A.    When you say -- let me clarify.

 22      When you say "person," you mean the person

 23      whose name shows as the child on the birth

 24      certificate?

 25            Q.    Correct.

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 62 of 111 PageID #: 2061
                            Edward Gray Bishop - May 20, 2020

                                                                                 61

  1            A.    Can you repeat that one more time?

  2            Q.    Can a person whose name is listed on

  3      a birth certificate, and their sex is
  4      designated as "unknown at birth," later amend

  5      their birth certificate to reflect their sex

  6      as "male" or "female?"
  7                         MR. JONES:   Object to form.

  8            A.    I cannot answer that definitely.

  9            Q.    Is it possible?
 10            A.    I can't answer that definitely.
 11            Q.    Okay.    Earlier, we reviewed a

 12      memorandum from 2019 that contained two
 13      tables.    Do you recall that?

 14            A.    You're talking about the statistical

 15      file?   Or the statistical document --
 16            Q.    Yes.

 17            A.    -- on children born between -- I

 18      think it was to 2018.

 19            Q.    Correct.

 20            A.    Yes.

 21            Q.    Okay.    We discussed at least two

 22      instances in which the birth record was

 23      corrected by affidavit to change the child's

 24      sex from "unknown" to "male."

 25                         Do you recall that?

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 63 of 111 PageID #: 2062
                            Edward Gray Bishop - May 20, 2020

                                                                                 62

  1            A.    Yes.

  2            Q.    So, is it possible for a person to

  3      correct their sex from "unknown," to "male" or
  4      "female?"

  5                         MR. JONES:   Object to form.

  6            A.    I can't speak definitely to that.
  7      I'm not sure who wrote that affidavit.

  8            Q.    Can a person born with ambiguous

  9      genitalia, and designated as "unknown" on
 10      their birth certificate, be able to update the
 11      "sex" designation on their birth certificate

 12      based on their chromosomal makeup?
 13                         MR. JONES:   Object to form.

 14            A.    I can't answer that.

 15            Q.    Can a person born with ambiguous
 16      genitalia, and designated as "unknown" on

 17      their birth certificate, be able to update the

 18      "sex" designation on their birth certificate,

 19      based on their hormonal makeup?

 20                         MR. JONES:   Object to form.

 21            A.    I can't answer that.

 22            Q.    Okay.    All right.    All right; going

 23      back to what's been marked as Exhibit 2.          This

 24      is "Defendants' Expert Disclosure."         Please

 25      let me know when you have it in front of you.

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 64 of 111 PageID #: 2063
                            Edward Gray Bishop - May 20, 2020

                                                                                 63

  1            A.    Okay.

  2            Q.    Okay.    On page four, paragraph (l),

  3      that pertains to your expected testimony as
  4      per the disclosures.       Is that correct?

  5            A.    That's correct.

  6            Q.    It states:
  7                         "The Tennessee Department of

  8      Health routinely cooperates with federal

  9      adjudicating agencies such as the Department
 10      of State, the Social Security Administration,
 11      the Armed Services and other state agencies."

 12                         Did I read that correctly?
 13            A.    Yes.

 14            Q.    Is the cooperation to which that

 15      paragraph refers to, for purposes of identity
 16      verification?

 17            A.    I cannot speak for the other

 18      agencies.

 19            Q.    Okay.    Do you know what the other --

 20      for what purposes would the Office of Vital

 21      Records share a person's birth record with

 22      other governmental agencies?

 23                         MR. JONES:   Object to form.

 24            A.    We don't necessarily share the

 25      actual birth certificate.       I'll just use the

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 65 of 111 PageID #: 2064
                          Edward Gray Bishop - May 20, 2020

                                                                                 64

  1      Armed Forces as an example.

  2                  We do a verification that the person

  3      was born here in Tennessee before an enlistee
  4      joins the armed services.

  5            Q.    Okay.    For purposes of the next few

  6      questions, when I refer to a "transgender
  7      person," I am referring to someone whose

  8      gender identity is different from the sex they

  9      were recorded as at birth.
 10                        Is that understood?
 11            A.    It is.

 12            Q.    Okay.    Are you aware that
 13      transgender people are able to correct the sex

 14      designation on their social security records

 15      to match their gender identity?
 16                        MR. JONES:    Object to form.

 17            A.    I am not.

 18            Q.    Are you aware whether -- sorry.

 19      Scratch that.

 20                        Are you aware that the

 21      plaintiffs in this case have corrected their

 22      social security records to reflect their

 23      female gender identity?

 24            A.    I am not.

 25            Q.    Are you aware that transgender

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 66 of 111 PageID #: 2065
                          Edward Gray Bishop - May 20, 2020

                                                                                 65

  1      people are able to correct the sex designation

  2      on their U.S. passport to match their gender

  3      identity?
  4                        MR. JONES:    Object to form.

  5            A.    I am not.

  6            Q.    Are you aware that some of the
  7      plaintiffs in this case have corrected their

  8      U.S. passports to reflect their female gender

  9      identity?
 10            A.    I am not.
 11            Q.    Are you aware that transgender

 12      people are able to correct the sex designation
 13      on their Tennessee-issued driver's licenses to

 14      match their gender identity?

 15                        MR. JONES:    Object to form.
 16            A.    I am not.

 17            Q.    Are you aware that some of the

 18      plaintiffs in this case have corrected their

 19      Tennessee-issued driver's licenses to reflect

 20      their female identity -- gender identity?

 21            A.    I'm not.

 22            Q.    Would you agree that the -- that

 23      Tennessee does not permit a transgender person

 24      to update the designation for their sex --

 25      scratch that.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 67 of 111 PageID #: 2066
                          Edward Gray Bishop - May 20, 2020

                                                                                 66

  1                        Would you agree that Tennessee

  2      does not permit a transgender person to update

  3      the designation for the sex they were deemed
  4      at birth, to the sex designation consistent

  5      with their gender identity?

  6                        MR. JONES:    Object to form.
  7            A.    Omar, I'd have to have you repeat

  8      that again, please?

  9            Q.    Sure.   Keeping in mind the
 10      definition of a "transgender person" that we
 11      agreed to earlier?

 12            A.    Okay.
 13            Q.    That being someone whose gender

 14      identity is different from the sex they were

 15      designated at birth.
 16                        Would you agree that Tennessee

 17      does not permit a transgender person to update

 18      the sex designation of the sex they were

 19      recorded at birth, to the sex designation

 20      consistent with their gender identity?

 21                        MR. JONES:    Object to form.

 22            A.    I don't necessarily agree.       I will

 23      say we follow the Tennessee statute when it --

 24      when it comes to that.

 25            Q.    When can a person change the "sex"

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 68 of 111 PageID #: 2067
                          Edward Gray Bishop - May 20, 2020

                                                                                 67

  1      designation on their birth certificate?

  2                        MR. JONES:    Object to form.

  3            A.    Without having the TCA in front of
  4      me, I cannot speak directly to that.

  5            Q.    If a person's genitalia -- okay.

  6                        If a person was recorded as
  7      "male" at birth, based on their genitalia,

  8      would that person be able to later correct the

  9      "sex" designation on their birth certificate
 10      because it does not match their identity?
 11                        MR. JONES:    Object to form.

 12            A.    I cannot speak to that.
 13            Q.    You oversee the operations of the

 14      Office of Vital Records.       Right?

 15            A.    That's correct.
 16            Q.    If a person who was designated

 17      "male" at birth, but identifies as female,

 18      were to come to the Office of Vital Records to

 19      request that their birth certificate be

 20      corrected to reflect their female gender

 21      identity, would they be able to do that?

 22                        MR. JONES:    Object to form.

 23            A.    Per the statute, no.

 24            Q.    And to which statute do you refer?

 25            A.    Sixty-eight.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 69 of 111 PageID #: 2068
                           Edward Gray Bishop - May 20, 2020

                                                                                 68

  1            Q.    Okay.   If you go to Exhibit 1, the

  2      amended complaint?      And you go to page 15;

  3      paragraph 70?
  4            (Exhibit 1 marked for identification)

  5            A.    Okay.

  6            Q.    When you referred to the statute,
  7      you answered "68."      Do you refer to Tennessee

  8      Code Annotated, Section 68-3-203(d)?

  9            A.    No.   Based on your question, that
 10      has to do with sex change surgery.         And you
 11      were asking a question about gender.

 12            Q.    Okay.   All right.     We'll come back
 13      to this.

 14                        Would you agree that in order

 15      to maintain and promote nationwide uniformity
 16      in the system of vital records, the forms of

 17      certificates and reports of the Tennessee

 18      Office of Vital Records must look to the

 19      federal agency responsible for national vital

 20      statistics?

 21                        MR. JONES:    Object to form.

 22            A.    Omar, can you repeat that?       It's

 23      pretty long.

 24            Q.    Sure.   Let me just -- does the

 25      Tennessee Office of Vital Records look to the

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 70 of 111 PageID #: 2069
                            Edward Gray Bishop - May 20, 2020

                                                                                 69

  1      federal agency responsible for national vital

  2      statistics for guidance?

  3            A.    Yes.
  4            Q.    Okay.    And if you can go to

  5      Exhibit 9?

  6          (Exhibit 9 marked for identification)
  7            Q.    Do you have it?

  8            A.    I do.

  9            Q.    Okay.    Do you recognize this
 10      document?
 11            A.    I do not.

 12            Q.    Okay.    It's a printout of the
 13      Tennessee Code Annotated, Section 68-3-202.

 14      Is that correct?

 15            A.    That's what it looks like; yes.
 16            Q.    And this provision is one of the

 17      provisions that, as State Registrar, you

 18      enforce and administer?

 19            A.    Correct.

 20            Q.    Okay.    In paragraph -- is the reason

 21      that the Office of Vital Records looks to

 22      guidance from the federal agency responsible

 23      for national vital statistics, the desire to

 24      promote and maintain nationwide uniformity in

 25      the system of vital records?

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 71 of 111 PageID #: 2070
                          Edward Gray Bishop - May 20, 2020

                                                                                 70

  1                        MR. JONES:    Object to form.

  2            A.    Can you repeat?

  3            Q.    Sure.   Would you agree that it is
  4      important to promote and maintain nationwide

  5      uniformity in the system of vital records?

  6                        MR. JONES:    Object to form.
  7            A.    I cannot speak to that.

  8            Q.    Okay.   Paragraph (a) of Exhibit 9

  9      states:
 10                        "In order to promote and
 11      maintain nationwide uniformity in the system

 12      of vital records, the forms of certificates,
 13      reports and other returns required by this

 14      chapter, or by regulations adopted under this

 15      chapter, shall include, as a minimum, the
 16      items recommended by the federal agency

 17      responsible for national vital statistics."

 18                        Did I read that correctly?

 19            A.    You did.

 20            Q.    Okay.   Would you agree that the

 21      Tennessee legislature considers as important,

 22      "to promote and maintain nationwide uniformity

 23      in the system of vital records?"

 24                        MR. JONES:    Object to form.

 25            A.    I cannot speak for the legislature.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 72 of 111 PageID #: 2071
                            Edward Gray Bishop - May 20, 2020

                                                                                 71

  1             Q.   Okay.    Would you agree that per the

  2      statute that you enforce, it is important to

  3      promote and maintain nationwide uniformity in
  4      the system of vital records?

  5                         MR. JONES:   Object to form.

  6             A.   I cannot speak to that.
  7             Q.   Okay.    What is the National Center

  8      for Health Statistics?

  9             A.   NAPHSIS?
 10             Q.   No.    I'm asking about the National
 11      Center for Health Statistics.

 12             A.   Can you clarify what you're asking
 13      me?

 14             Q.   Sure.    What is the federal agency

 15      responsible for national vital statistics?
 16             A.   CDC.

 17             Q.   Okay.    Are you aware that the CDC

 18      publishes a Model State Vital Statistics Act

 19      and Regulations?

 20             A.   Yes.

 21             Q.   Okay.    If we can go to Exhibit 10?

 22      Let me know when you have it open.

 23            (Exhibit 10 marked for identification)

 24             Q.   Okay.    Do you recognize this

 25      document?

               www.LexitasLegal.com/Premier      Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 73 of 111 PageID #: 2072
                          Edward Gray Bishop - May 20, 2020

                                                                                 72

  1             A.   I have seen it.

  2             Q.   What is it?

  3             A.   The Model State Vital Statistics Act
  4      and Regulations.

  5             Q.   And this was published by the CDC?

  6             A.   Correct.
  7             Q.   Is that right?

  8             A.   It's shown, yes.

  9             Q.   If you turn to page 10 of the Model
 10      Act?
 11             A.   Okay.

 12             Q.   Do you see the heading, "Section 21.
 13      Amendment of Vital Records?"

 14             A.   Okay.

 15             Q.   Okay.   Paragraph (d) of Section 21
 16      states:

 17                        "Upon receipt of a certified

 18      copy of an order of (a court of competent

 19      jurisdiction) indicating the sex of an

 20      individual born in this State has been changed

 21      by surgical procedure and whether such

 22      individual's name has been changed, the

 23      certificate of birth of such individual shall

 24      be amended as prescribed by regulation."

 25                        Did I read that correctly?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 74 of 111 PageID #: 2073
                          Edward Gray Bishop - May 20, 2020

                                                                                 73

  1            A.    You did.

  2            Q.    Would you agree that Tennessee's

  3      laws and regulations are inconsistent with the
  4      guidance of the CDC?

  5                        MR. JONES:    Object to form.

  6            A.    I am not.
  7            Q.    Sorry.   There was some overlap.       I'm

  8      just going to restate.

  9                        Would you agree that
 10      Tennessee's laws and regulations are
 11      inconsistent with the guidance of the CDC,

 12      with regards to whether a "sex" designation
 13      can be amended based on the obtaining of sex

 14      change surgery?

 15                        MR. JONES:    Object to form.
 16            A.    I am not.

 17            Q.    Sorry.   Do you agree or disagree, is

 18      the question.

 19            A.    I'm sorry.    I lost my page.      Let me

 20      get it again.     You asked me if this guidance

 21      is inconsistent with Tennessee state law?

 22            Q.    Correct.

 23            A.    They do not match.      Correct.

 24            Q.    Thank you.    Are you aware that 48

 25      states permit a transgender person to update

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 75 of 111 PageID #: 2074
                          Edward Gray Bishop - May 20, 2020

                                                                                 74

  1      the designation for the sex they were deemed

  2      at birth to the "sex" designation consistent

  3      with their gender identity?
  4                        MR. JONES:    Object to form.

  5            A.    I am not.

  6            Q.    Would you agree that Tennessee's
  7      policy with regards to sex -- scratch that.

  8                        Would you agree that

  9      Tennessee's policies with regards to the
 10      ability of transgender people to update the
 11      "sex" designation on their birth certificates

 12      is an outlier in the nation's system of vital
 13      statistics?

 14                        MR. JONES:    Object to form.

 15            A.    I have no opinion on that.
 16            Q.    What is "NAPHSIS?"

 17            A.    They are a subset for the CDC.        I'm

 18      not quite sure what the acronym stands for.

 19            Q.    Does it stand for the "National

 20      Association for Public Health Statistics and

 21      Information Systems?"

 22            A.    It does.    Thank you.

 23            Q.    Do you consider NAPHSIS to be a

 24      reputable source when it comes to maintenance

 25      and recording of vital records?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 76 of 111 PageID #: 2075
                          Edward Gray Bishop - May 20, 2020

                                                                                 75

  1                        MR. JONES:    Object to form.

  2            A.    I cannot speak to that.

  3            Q.    As a State Registrar and office --
  4      and Director of Office of Vital Records, do

  5      you look to guidance provided by NAPHSIS?

  6            A.    I have.
  7            Q.    If you can open what is Exhibit 11,

  8      please?

  9         (Exhibit 11 marked for identification)
 10            A.    Okay.
 11            Q.    I'm showing you a printout from the

 12      website of NAPHSIS.      Under "Jurisdictions," it
 13      states:

 14                        "Our members are comprised of

 15      employees of the 57 state and territorial
 16      vital record offices throughout the

 17      United States, commonly referred to as

 18      jurisdictions.      A jurisdiction is tasked with

 19      recording all vital events that occur within

 20      their jurisdiction."

 21                        Did I read that correctly?

 22            A.    You did.

 23            Q.    Are you a member of NAPHSIS?

 24            A.    I am.

 25            Q.    Okay.    Are other employees within

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 77 of 111 PageID #: 2076
                          Edward Gray Bishop - May 20, 2020

                                                                                 76

  1      your office members of NAPHSIS?

  2            A.    We are all members; yes.

  3            Q.    Thank you.    If you can open what's
  4      been marked as Exhibit 12?

  5          (Exhibit 12 marked for identification)

  6            A.    Okay.
  7            Q.    Have you ever seen this document

  8      before?

  9            A.    I have not.
 10            Q.    What is it?
 11            A.    The title says, "A Report of the

 12      NAPHSIS Registration Committee."
 13            Q.    And it was published in

 14      January 2018.     Is that right?

 15            A.    That's what it shows; yes.
 16            Q.    Okay.   In this report, the NAPHSIS

 17      Registration Committee appears to make

 18      recommendations.     If you go to page six of

 19      seven of the report, please?

 20            A.    Okay.

 21            Q.    For paragraph 8(b) states:

 22                        "Recommend documenting gender

 23      identity or sex on the legal portion of the

 24      birth record using the following standard

 25      gender identity/sex labels.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 78 of 111 PageID #: 2077
                          Edward Gray Bishop - May 20, 2020

                                                                                 77

  1                        i.    Female.

  2                        ii.    Male.

  3                        iii.    X."
  4                        Did I read that correctly?

  5            A.    You did.

  6            Q.    Do you agree that the Registration
  7      Committee of NAPHSIS recommends that a

  8      person's birth certificate used for

  9      identification reflect a person's gender
 10      identity?
 11                        MR. JONES:      Object to form.

 12            A.    I can't speak for that.
 13            Q.    Okay.   If we can go to Exhibit 3. --

 14      your declaration -- please?

 15            A.    Okay.
 16            Q.    In paragraph (e), you state:

 17                        "Creating additional ways in

 18      which Tennessee's birth records can be

 19      modified, particularly without a statutory

 20      scheme in place to regulate and track such

 21      modifications, heightens the potential for

 22      fraud and illegality."

 23                        Did I read that correctly?

 24            A.    You did.

 25            Q.    Can you cite to a study to back up

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 79 of 111 PageID #: 2078
                          Edward Gray Bishop - May 20, 2020

                                                                                 78

  1      the statement you make in paragraph (e) of

  2      your declaration?

  3            A.    I cannot.
  4            Q.    Can you cite to a report to back up

  5      the statement you make in paragraph (e) of

  6      your declaration?
  7            A.    I cannot.

  8            Q.    Would you agree that your statement

  9      is based on speculation of what might happen?
 10                        MR. JONES:    Object to form.
 11            A.    That's incorrect.

 12            Q.    What is the basis for your statement
 13      in paragraph (e)?

 14            A.    The basis is, without statutory

 15      regulations being in place, modifications
 16      would heighten the potential for fraud and

 17      illegality.

 18            Q.    Okay.   As Director of the Office of

 19      Vital Records, you have the power to

 20      promulgate regulations, do you not?

 21            A.    Can you repeat that?

 22            Q.    As the State Registrar and Director

 23      of the Office of Vital Records, you have the

 24      power to promulgate regulations with regards

 25      to the completion and maintenance of vital

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 80 of 111 PageID #: 2079
                           Edward Gray Bishop - May 20, 2020

                                                                                 79

  1      records.

  2                        Is that right?

  3            A.    Can you clarify that, please?
  4            Q.    Sure.   As Director of the Office of

  5      Vital Records, do you have the power to

  6      promulgate regulations with regards to the
  7      maintenance of vital records?

  8            A.    When you say "promulgate," what do

  9      you mean by that?
 10            Q.    Does your office issue regulations
 11      with regards to the completion and maintenance

 12      of vital records?
 13            A.    No.   We follow the statute and the

 14      rules.

 15            Q.    Does your office promulgate rules
 16      with regards to the completion and maintenance

 17      of vital records?

 18            A.    We have not, since I've been here.

 19            Q.    All right.    As part of your power

 20      and duties, do you have the ability to

 21      promulgate rules with regards to the

 22      completion and maintenance of vital records?

 23            A.    Not without approval.

 24            Q.    Whose approval do you need?

 25            A.    Commissioner's.

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 81 of 111 PageID #: 2080
                            Edward Gray Bishop - May 20, 2020

                                                                                 80

  1            Q.    By "commissioner," do you mean the

  2      Commissioner for the Department of Health for

  3      the state of Tennessee?
  4            A.    Correct.    I fall underneath her

  5      jurisdiction.

  6            Q.    As Director of the Office of Vital
  7      Records, and with the approval of the

  8      Commissioner for the Department of Health for

  9      the state of Tennessee, can you promulgate
 10      rules with regards to the completion and
 11      maintenance of vital records?

 12                         MR. JONES:   Object to form?
 13            A.    Omar, you'll have to clarify the

 14      word, "promulgate" for me.        I'm sorry.

 15            Q.    Sure.    Can the Department of Health
 16      issue rules with regards to the completion and

 17      maintenance of vital records?

 18                         MR. JONES:   Object to form.

 19            A.    Are you asking me if we could add or

 20      change rules?

 21            Q.    Yes.

 22            A.    We do have that authority.

 23            Q.    Thank you.     Earlier, I asked you for

 24      a basis for your statement of paragraph (e) in

 25      your declaration.      Do you recall that?

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 82 of 111 PageID #: 2081
                            Edward Gray Bishop - May 20, 2020

                                                                                 81

  1            A.    I do.

  2            Q.    Okay.    And, my apologies.     What is

  3      the basis for your opinion?
  4            A.    My basis is we need some kind of

  5      guidelines and regulations to follow.

  6            Q.    Okay.    Tennessee already permits
  7      persons to update or correct the "sex"

  8      designation on their birth certificates.          Is

  9      that right?
 10                         MR. JONES:   Object to form.
 11            A.    I believe, based on the TCA, within

 12      the first year, if it's a minor error.
 13            Q.    If you can go to what's been marked

 14      Exhibit 13.

 15            A.    Thirteen?
 16            Q.    Yes.

 17            A.    Okay.

 18          (Exhibit 13 marked for identification)

 19            A.    Okay.

 20            Q.    Do you recognize this document?

 21            A.    I do.

 22            Q.    What is it?

 23            A.    That is a page from my website.

 24            Q.    By "your website," do you mean the

 25      website for the Tennessee Office of Vital

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 83 of 111 PageID #: 2082
                          Edward Gray Bishop - May 20, 2020

                                                                                 82

  1      Records?

  2            A.    Correct.

  3            Q.    Okay.   If we go to page four?
  4            A.    Okay.

  5            Q.    There's a heading that says:

  6                        "How do I correct the sex on my
  7      birth certificate?"

  8                        Do you see that?

  9            A.    I do.
 10            Q.    And the second sentence says:
 11                        "If a mistake was made on the

 12      certificate when recording the sex of the
 13      child, the following should be submitted to

 14      this office:

 15                        1.   A signed and notarized
 16      affidavit showing the full name, date of

 17      birth, the sex as it is shown on the

 18      certificate and the sex as it should be

 19      corrected listed.

 20                        2.   Documentary evidence

 21      showing the correct sex of the individual (see

 22      examples of acceptable documentary evidence).

 23                        3.   A check or money order for

 24      the required amendment fee, and an additional

 25      fee for a copy of the corrected certificate."

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 84 of 111 PageID #: 2083
                          Edward Gray Bishop - May 20, 2020

                                                                                 83

  1                        Did I read that correctly?

  2            A.    You did.

  3            Q.    So it is possible for a person to
  4      correct the sex on their birth certificate,

  5      even after their first year of birth?

  6            A.    If a mistake was made.
  7            Q.    Let me just restate that.

  8                        Is it possible for a person to

  9      correct the "sex" designation on their birth
 10      certificate after the first year of their
 11      life?

 12            A.    I cannot speak to that without the
 13      TCA in front of me.      But it looks like if a

 14      mistake was made.

 15            Q.    Okay.   Would you agree that
 16      permitting plaintiffs to update the "sex"

 17      designation on their birth certificate would

 18      not necessarily entail creating an additional

 19      way to modify birth certificates?

 20                        MR. JONES:    Object to form.

 21            A.    I can't answer that.

 22            Q.    Why not?

 23            A.    Repeat the question.      Because I

 24      didn't really understand it.        You're --

 25            Q.    Sure.   Would you agree that

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 85 of 111 PageID #: 2084
                            Edward Gray Bishop - May 20, 2020

                                                                                 84

  1      permitting plaintiffs to update the "sex"

  2      designation on their birth certificate would

  3      not necessarily entail creating an additional
  4      way to modify birth certificates?

  5                         MR. JONES:   Object to form.

  6            A.    Yeah, I -- once again, I can't
  7      answer that, because I don't understand your

  8      question.

  9            Q.    Sure.    Could -- could the plaintiffs
 10      submit an affidavit, that's notarized and
 11      signed, along with documentary evidence, and a

 12      check or money order, in order for them to
 13      correct the "sex" designation on their birth

 14      certificate?

 15                         MR. JONES:   Object to form.
 16            A.    I can't answer that.      Because it

 17      doesn't say "the person."       It says, "sex of

 18      the child."

 19            Q.    What do you mean by "illegality" in

 20      paragraph (e) of your declaration?

 21            A.    What do I mean by that?

 22            Q.    Yes.

 23            A.    Doing something that's not legal.

 24            Q.    Such as?

 25            A.    Such as representing yourself as

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 86 of 111 PageID #: 2085
                          Edward Gray Bishop - May 20, 2020

                                                                                 85

  1      somebody else.

  2            Q.    So, would you agree that that's a

  3      form of fraud?
  4            A.    It is.

  5            Q.    Okay.    Is there anything else that

  6      you mean by "illegality," besides "fraud?"
  7            A.    If you mean "fraud" as in

  8      "stealing" -- obtaining stuff that's not

  9      yours -- then, yes.
 10            Q.    Okay.    For purposes of the -- let me
 11      just clarify.

 12                        For purposes of the use of the
 13      word "illegality" in your declaration, is

 14      there anything you mean by "illegality"

 15      besides "fraud?"
 16            A.    Theft.

 17            Q.    Okay.    The Office of Vital Records

 18      has means and processes for detecting fraud.

 19      Correct?

 20            A.    I'm sorry, Omar.     Can you repeat

 21      that?

 22            Q.    Sure.    The Office of Vital Records

 23      has means and processes for detecting fraud.

 24      Is that right?

 25            A.    Not necessarily.     No.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 87 of 111 PageID #: 2086
                           Edward Gray Bishop - May 20, 2020

                                                                                 86

  1             Q.   Do you not have ways to investigate

  2      fraud?

  3             A.   If it's brought to our attention, we
  4      do.

  5             Q.   Okay.   Would the situation in which

  6      a person can have incongruent "sex"
  7      designations in some identity documents than

  8      their birth certificate, actually heighten the

  9      potential for fraud?
 10                        MR. JONES:    Object to form.
 11             A.   I can't speak to that.

 12             Q.   Okay.   You speak about the
 13      possibility of fraud and illegality as a

 14      concern in your declaration.         I'm just

 15      wondering if having to two incongruent
 16      identity documents heightens the potential for

 17      fraud?

 18                        MR. JONES:    Object to form.

 19             A.   I can't speak to that.

 20             Q.   Okay.

 21                        MR. PAGAN:    Okay.    If we can

 22             take a break?    Five minutes, please?

 23                        MR. JONES:    Sure.    That's no

 24             problem.

 25                  (Short break.)

               www.LexitasLegal.com/Premier      Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 88 of 111 PageID #: 2087
                          Edward Gray Bishop - May 20, 2020

                                                                                 87

  1                        MR. PAGAN:    So, back on the

  2            record.    That's it for us, Matt.       I don't

  3            know if you want to ask any questions.
  4                        MR. JONES:    I have no

  5            follow-up.

  6                        MR. PAGAN:    Okay.
  7                        MR. JONES:    So, for the court

  8            reporter, I believe we needed transcripts

  9            by the 29th, at the latest.        I don't
 10            know if that's expedited or not.         And our
 11            witnesses will be reading and signing.

 12                        MR. PAGAN:    Okay.    Matt, just
 13            to clarify on that, we're filing on the

 14            29th.

 15                        MR. JONES:    Okay.
 16                        MR. PAGAN:    So --

 17                        MR. JONES:    If we need it

 18            faster than that, that's --

 19                        MR. PAGAN:    I don't want to

 20            tell you when to get the transcript, but

 21            --

 22                        MR. JONES:    Sure.

 23                        MR. PAGAN:    -- obviously,

 24            knowing that the errata wouldn't have

 25            come in before.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 89 of 111 PageID #: 2088
                           Edward Gray Bishop - May 20, 2020

                                                                                 88

  1                        MR. JONES:    Absolutely.       So

  2            then, we can expedite however we need to.

  3                        MR. MONTGOMERY:     Did anyone
  4            else want to give the court reporter

  5            their transcript orders?

  6                        MR. PAGAN:    I think we've
  7            already ordered ours, and they are

  8            expedited.

  9                        MR. MONTGOMERY:     All right,
 10            then.   Thank you everyone.
 11                        MR. PAGAN:    Thank you,

 12            Mr. Bishop.
 13                        MR. JONES:    Thank you, all.

 14                        MR. PAGAN:    Thank you,

 15            everyone.
 16                  (Whereupon, the deposition adjourned

 17            at 4:32 p.m.)

 18

 19

 20

 21

 22

 23

 24

 25

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 90 of 111 PageID #: 2089
                                                                                 89

  1                       C E R T I F I C A T E

  2

  3            I, Giselle Mitchell-Margerum, RPR, CRI, CCR, Licensed
  4      Court Reporter, Tennessee, do hereby certify that the

  5      witness was first duly sworn by me and that I was authorized

  6      to and did report said proceedings.
  7            I further certify that the foregoing transcript is a

  8      true and correct record of the proceedings; that said

  9      proceedings were taken by me stenographically and thereafter
 10      reduced to typewriting under my supervision; that reading
 11      and signing was requested; and that I am neither attorney

 12      nor counsel for, nor related to or employed by, any of the
 13      parties to the action in which this deposition was taken;

 14      and that I have no interest, financial or otherwise, in this

 15      case.
 16

 17                  IN WITNESS WHEREOF, I have hereunto set my hand

 18      this 20th day of May            2020.

 19

 20

 21

 22

 23      GISELLE MITCHELL-MARGERUM, RPR, CRI, CCR, LCR

 24

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 91 of 111 PageID #: 2090
                                                                                 90

  1

  2                    CERTIFICATE OF DEPONENT

  3
  4      I, EDWARD GRAY BISHOP, hereby certify that I have read the
         foregoing pages, numbered 1 through 88, of my deposition of
  5      testimony taken in these proceedings on Wednesday, May 20,
         2020 and, with the exception of the changes listed on the
  6      next page and/or corrections, if any, find them to be a true
         and accurate transcription thereof.
  7

  8

  9
 10
 11      Signed:    ........................

 12      Name:      EDWARD GRAY BISHOP
 13      Date:      ........................

 14

 15
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 92 of 111 PageID #: 2091
                          Edward Gray Bishop - May 20, 2020

                                                                                 91

  1                          ERRATA SHEET

  2      Case Name:                   Kayla Gore, et al. v. William Byron
         e, et al.
  3      Witness Name:                EDWARD GRAY BISHOP
         Date:
  4      Page/Line                    FromTo

  5      ____/______                  ____________________________________

  6      ____/______                  ____________________________________
  7      ____/______                  ____________________________________

  8      ____/______                  ____________________________________

  9      ____/______                  ____________________________________
 10      ____/______                  ____________________________________
 11      ____/______                  ____________________________________

 12      ____/______                  ____________________________________
 13      ____/______                  ____________________________________

 14      ____/______                  ____________________________________

 15      ____/______                  ____________________________________
 16      ____/______                  ____________________________________

 17      ____/______                  ____________________________________

 18      ____/______                  ____________________________________

 19      ____/______                  ____________________________________

 20      ____/______                  ____________________________________

 21      Subscribed and sworn to before

 22      me this date        day of month                  , 2020.

 23                  __________________________

 24                  EDWARD GRAY BISHOP

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 93 of 111 PageID #: 2092
 Kayla Gore v.                                                                                          Edward Gray Bishop
 William Byron Lee                                                                                            May 20, 2020

                                    10:5,8;21:25                 39:4;83:5,10                    7:8,15;8:24;9:21;16:8;
                  /               accurately (3)               again (8)                         18:22;21:6;25:18,21;26:2,6,
                                    32:21;35:19,23               27:15;40:9;45:20;47:2;          10;48:13
  /_ (16)
                                  acronym (1)                    54:6;66:8;73:20;84:6          ambiguous (2)
    91:5,6,7,8,9,10,11,12,13,
                                    74:18                      age (1)                           62:8,15
    14,15,16,17,18,19,20
                                  Act (3)                        29:18                         amend (2)
                                    71:18;72:3,10              agencies (4)                      60:18;61:4
                  [
                                  acting (1)                     63:9,11,18,22                 amended (9)
                                    11:25                      agency (5)                        15:10;56:23;57:4;58:4,8,
  [Redacted (3)
                                  actual (1)                     68:19;69:1,22;70:16;            11;68:2;72:24;73:13
    47:17;50:2,3
                                    63:25                        71:14                         Amendment (2)
  [Witness (1)
                                  actually (1)                 ago (1)                           72:13;82:24
    36:20
                                    86:8                         15:8                          Annotated (3)
                 A                add (2)                      agree (25)                        56:18;68:8;69:13
                                    22:21;80:19                  30:2;32:8,16,20;47:10;        another (5)
  abbreviation (1)                additional (5)                 48:23;49:2;65:22;66:1,16,       43:6,6;48:12;58:25;59:4
    42:20                           23:8;77:17;82:24;83:18;      22;68:14;70:3,20;71:1;        answer (42)
  ability (2)                       84:3                         73:2,9,17;74:6,8;77:6;78:8;     8:23,25;9:8,15,24;14:19;
    74:10;79:20                   adjourned (1)                  83:15,25;85:2                   18:2;22:5,10;23:5,10,16,22;
  able (11)                         88:16                      agreed (5)                        24:9,25;25:6;30:4;31:16;
    8:21;27:19;45:21;53:4;        adjudicating (1)               9:10,11;47:14;50:9;66:11        32:13;33:15,21;34:7,13,14;
    62:10,17;64:13;65:1,12;         63:9                       agreement (1)                     35:15;36:1,7,8,12;37:11,17;
    67:8,21                       administer (1)                 7:20                            39:16,19;51:15,22;61:8,10;
  about (15)                        69:18                      aids (1)                          62:14,21;83:21;84:7,16
    11:19;12:15,22;15:8;          Administration (3)             35:9                          answered (1)
    25:15;38:12;42:3;48:19;         18:23;30:13;63:10          Air (2)                           68:7
    52:9,19;56:4;61:14;68:11;     adopted (2)                    18:12,20                      anyone (1)
    71:10;86:12                     57:19;70:14                al (1)                            88:3
  Absolutely (1)                  adoptions (1)                  91:2                          anything (7)
    88:1                            57:15                      Alabama (1)                       12:25;22:18,21,24;23:2;
  acceptable (1)                  adoptive (1)                   18:20                           85:5,14
    82:22                           57:21                      allow (1)                       apologies (1)
  accommodate (1)                 Affairs (1)                    42:21                           81:2
    9:23                            30:12                      almost (1)                      appear (3)
  accordance (1)                  affidavit (8)                  57:11                           18:22;59:16,18
    56:18                           47:24;48:15,25;51:25;      along (1)                       appearances (1)
  According (2)                     61:23;62:7;82:16;84:10       84:11                           7:6
    28:8;57:14                    affixed (1)                  already (5)                     appears (8)
  accurate (3)                      42:11                        52:7,10;53:7;81:6;88:7          32:9;45:5;46:8;49:7,24;
                                  after (3)                    Also (13)                         55:11;59:11;76:17


 Min-U-Script®                  www.LexitasLegal.com/Premier       Lexitas       888-267-1200                  (1) /_ - appears
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 94 of 111 PageID #: 2093
 Kayla Gore v.                                                                                      Edward Gray Bishop
 William Byron Lee                                                                                        May 20, 2020

  appointed (2)                32:3                          29:10                           5,9,17,19;84:2,4,13;86:8
    17:19,24                 authorized (1)                being (9)                      Births (3)
  approval (3)                 32:9                          7:19,21;8:3;12:16;19:25;        44:20;45:2,6
    79:23,24;80:7            aware (9)                       42:13;52:9;66:13;78:15       BISHOP (17)
  approximate (2)              64:12,18,20,25;65:6,11,     believe (9)                       7:2;8:2;10:23;14:22;
    12:19;13:18                17;71:17;73:24                23:24;24:4,12,20;25:2;          20:17;22:10;24:20;27:22;
  approximately (1)                                          48:22;54:23;81:11;87:8          39:17;42:9;47:16;53:11,22;
                                             B
    52:16                                                  belongs (1)                       59:4;88:12;91:3,24
  Armed (3)                                                  42:5                         bit (2)
                             Bachelor's (1)
    63:11;64:1,4                                           below (2)                         26:17;39:24
                               18:23
  around (2)                                                 49:15;54:21                  blank (1)
                             back (10)
    12:19;52:16                                            benefit (1)                       49:14
                               32:25;36:14;48:18;51:16;
  asked (4)                                                  41:20                        born (11)
                               52:22;62:23;68:12;77:25;
    9:14,16;73:20;80:23                                    benefits (2)                      12:11;45:10;49:24;60:2,
                               78:4;87:1
  asking (5)                                                 29:23,24                        5,10;61:17;62:8,15;64:3;
                             based (9)
    42:3;68:11;71:10,12;                                   Besides (8)                       72:20
                               46:8;52:8;62:12,19;67:7;
    80:19                                                    19:23;39:12;40:21;42:23;     both (4)
                               68:9;73:13;78:9;81:11
  Assessment (1)                                             43:1,9;85:6,15                  54:16;60:2,5,11
                             basically (1)
    28:17                                                  between (1)                    bottom (6)
                               12:8
  assigned (2)                                               61:17                           28:15;48:12,20,21;49:10,
                             basis (5)
    46:11,21                                               biology (1)                       11
                               78:12,14;80:24;81:3,4
  assistance (1)                                             19:14                        box (2)
                             because (6)
    29:24                                                  birth (112)                       32:2;42:21
                               49:2;55:1;67:10;83:23;
  associate's (1)                                            11:20;12:10;15:5;16:12,      break (6)
                               84:7,16
    18:18                                                    16,22;17:3,5,11,12;26:14,       9:22;53:11,16,20;86:22,
                             becoming (1)
  Association (1)                                            21;27:25;28:9;29:15,18,19;      25
                               18:5
    74:20                                                    31:11;32:17,21;33:7,9,17,    breaks (1)
                             been (22)
  assume (1)                                                 22,25;34:5,11,19;35:18,22;      9:25
                               7:3;9:16;11:12;15:24;
    9:8                                                      36:4,9,23;38:9;39:14;        broader (1)
                               19:16;20:12;21:11;26:25;
  attention (2)                                              40:23;41:8,15;42:12;43:11;      56:7
                               41:3;43:22;49:8;53:9,23;
    53:23;86:3                                               45:12,25;46:2,11,12,21;      broke (1)
                               55:3;58:7,8;62:23;72:20,
  Attorney (3)                                               49:7,23;51:8,13,17;53:4;        26:17
                               22;76:4;79:18;81:13
    7:13;9:17;13:15                                          54:11;55:12,13,23;56:11,     brought (1)
                             Before (22)
  attorney/client (1)                                        17,22,24;57:3,5,20,21,24;       86:3
                               8:6,23;9:25;11:12,15;
    13:1                                                     58:4,11,12,23;59:4,12,25;    Buchert (1)
                               18:10;19:21;20:20;21:17;
  attorneys (1)                                              60:16,18,23;61:3,4,5,22;        7:10
                               27:4;28:5;30:21,25;41:14;
    13:15                                                    62:10,11,17,18;63:21,25;     built (1)
                               44:3;54:3,5;58:20;64:3;
  authority (1)                                              64:9;66:4,15,19;67:1,7,9,       17:17
                               76:8;87:25;91:21
    80:22                                                    17,19;72:23;74:2,11;76:24; Business (1)
                             begins (1)
  Authorization (1)                                          77:8,18;81:8;82:7,17;83:4,      18:23


 Min-U-Script®             www.LexitasLegal.com/Premier        Lexitas        888-267-1200        (2) appointed - Business
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 95 of 111 PageID #: 2094
 Kayla Gore v.                                                                                              Edward Gray Bishop
 William Byron Lee                                                                                                May 20, 2020

  Byron (1)                         18:8                          change (9)                         14:6
    91:2                          case (27)                         22:19;47:24;48:15;51:25;     closed (4)
                                    9:18;11:19,21;12:15,22;         61:23;66:25;68:10;73:14;         52:7,10,13;53:7
                 C
                                    13:10,16;15:10;19:17;20:3,      80:20                        closes (1)
                                    7,10;21:3,7;23:14,20;24:2,    changed (11)                       52:16
  call (1)
                                    7,11,15,23;25:4;45:24;          46:12;47:25;48:16;49:1,      closing (1)
    14:13
                                    64:21;65:7,18;91:2              20;53:5;55:14,24;56:11;          52:20
  called (1)
                                  catch (1)                         72:20,22                     Code (3)
    50:15
                                    26:18                         changing (1)                       56:18;68:8;69:13
  calls (1)
                                  CBTs (1)                          53:5                         College (1)
    13:1
                                    17:17                         chapter (2)                        18:20
  came (1)
                                  CDC (6)                           70:14,15                     column (1)
    17:24
                                    71:16,17;72:5;73:4,11;        check (2)                          49:23
  Can (74)
                                    74:17                           82:23;84:12                  columns (1)
    12:5;14:19;17:23;20:9,
                                  Center (2)                      child (20)                         50:11
    12,16,18;21:1,13;22:6,11,
                                    71:7,11                         33:8,12,19;34:9;35:9;        Combs (1)
    16;23:17;24:3,10;25:1,7,20;
                                  certificate (68)                  36:3;39:5;41:16;46:1;            10:13
    27:18;31:17;32:7,25;33:2;
                                    12:9,10;26:14,21;29:18;         54:12;55:3,4;57:19;59:7;     come (3)
    34:14,21;37:12;40:9;43:4,
                                    32:17,21;34:5,19;35:18,23;      60:1,5,6,23;82:13;84:18          67:18;68:12;87:25
    15;46:5,9,19;47:17,19;
                                    36:4,9;38:8;41:9,15;43:12; children (5)                      comes (2)
    48:10,18;49:4;52:14;54:18;
                                    45:12;50:22;51:18;53:4;         45:10;46:11,21;55:1;             66:24;74:24
    55:10,18,22;56:8,10;57:2,3;
                                    54:11;55:7,13,13,24;56:11,      61:17                        coming (1)
    60:11,16;61:1,2;62:8,15;
                                    17,23,24;57:3,6,20,22,24;     child's (11)                       15:8
    66:25;68:22;69:4;70:2;
                                    58:4,11,13,23;59:5,12;60:1,     34:18;37:8,14;40:21;         Commissioner (4)
    71:12,21;73:13;75:7;76:3;
                                    12,16,18,24;61:3,5;62:10,       42:23;43:3,11;47:24;48:15;       17:21;80:1,2,8
    77:13,18,25;78:4,21;79:3;
                                    11,17,18;63:25;67:1,9,19;       51:25;61:23                  Commissioner's (1)
    80:9,15;81:13;85:20;86:6,
                                    72:23;77:8;82:7,12,18,25;     chromosomal (1)                    79:25
    21;88:2
                                    83:4,10,17;84:2,14;86:8         62:12                        Committee (3)
  cannot (20)
                                  certificates (19)               cite (2)                           76:12,17;77:7
    10:7;30:6,17;31:22;
                                    15:5;16:12,17;17:5;             77:25;78:4                   commonly (1)
    32:14;36:8;39:3;58:15;
                                    29:20;33:7,25;38:14;42:12; citizenship (1)                       75:17
    60:7;61:8;63:17;67:4,12;
                                    45:25;46:1,12,22;68:17;         29:19                        communicated (1)
    70:7,25;71:6;75:2;78:3,7;
                                    70:12;74:11;81:8;83:19;       clarification (1)                  14:7
    83:12
                                    84:4                            43:8                         communications (1)
  can't (15)
                                  certification (3)               clarify (7)                        13:2
    25:7;30:5;46:16;49:2;
                                    54:15,22;56:15                  16:16;60:21;71:12;79:3;      Community (1)
    55:19;61:10;62:6,14,21;
                                  certified (3)                     80:13;85:11;87:13                18:19
    77:12;83:21;84:6,16;86:11,
                                    38:5,6;72:17                  clerk's (1)                    compensated (1)
    19
                                  certifying (1)                    30:11                            19:25
  capacity (1)
                                    33:22                         close (1)                      competent (1)


 Min-U-Script®                  www.LexitasLegal.com/Premier          Lexitas         888-267-1200          (3) Byron - competent
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 96 of 111 PageID #: 2095
 Kayla Gore v.                                                                                              Edward Gray Bishop
 William Byron Lee                                                                                                May 20, 2020

    72:18                         conversations (2)                 80:19;84:9,9                 DCN (3)
  complaint (2)                     13:6;14:18                    couldn't (1)                       50:12,14,20
    15:10;68:2                    cooperates (1)                    51:15                        deal (1)
  complete (9)                      63:8                          counsel (11)                       57:15
    10:5,8;17:4,12;22:2,7,13;     cooperation (1)                   12:23;13:7,8,9,24;14:8,      Death (8)
    23:12,18                        63:14                           14,18;21:8;27:1;41:19            28:10;31:12;38:9;46:1,
  completing (3)                  copies (1)                      counsel's (1)                      22;50:17,21;60:11
    38:8;39:13;40:23                16:8                            43:21                        decide (2)
  completion (11)                 copy (5)                        counting (3)                       24:23;25:4
    16:21;17:3,11;33:25;            56:24;57:5;58:5;72:18;          14:3;49:12,14                decided (1)
    34:4;78:25;79:11,16,22;         82:25                         county (2)                         55:6
    80:10,16                      correct (91)                      30:11,11                     declaration (31)
  composed (1)                      18:13,21,25;19:3,8,9,11,      couple (2)                         15:19,22;20:7;21:6,20,24,
    17:15                           12,14,15,19;20:25;21:4,5;       36:18;50:11                      25;22:2,7,12,19,22,25;23:3,
  comprised (1)                     25:16,17,19,25;26:4,5,8,9,    court (16)                         8,12,18,24;24:4,13,21;25:3;
    75:14                           12,13;29:5,6;34:2;35:20;        8:15,20;23:25;24:5,14,           33:1;51:7;77:14;78:2,6;
  computer (2)                      36:24,25;37:6;38:1;41:11;       21;25:3,8;41:19;50:6;54:6;       80:25;84:20;85:13;86:14
    59:16,20                        42:15;44:11,14;45:4,7,8,13;     55:4;58:24;72:18;87:7;88:4 declarations (2)
  Computer-Based (1)                46:3;49:21,25;50:19,23,25; cover (1)                             25:10,12
    17:17                           51:2,3,11,21;52:5,6;54:13,      28:15                        decreed (1)
  concern (1)                       14,16,17;56:25;57:16;58:9, covered (1)                           55:4
    86:14                           23;59:5,6,8,19,22,23;60:3,      14:14                        deemed (2)
  Confidential (6)                  25;61:19;62:3;63:4,5;         Creating (3)                       66:3;74:1
    41:21,24;43:23;47:11;           64:13;65:1,12;67:8,15;          77:17;83:18;84:3             defendant (2)
    54:7;59:1                       69:14,19;72:6;73:22,23;       current (2)                        12:3,4
  consider (1)                      80:4;81:7;82:2,6,21;83:4,9;     11:3;59:20                   defendants (7)
    74:23                           84:13;85:19                   cursor (2)                         7:15;13:7,10,24;14:9;
  considers (1)                   corrected (12)                    47:18;49:18                      19:17;43:22
    70:21                           47:23;48:14,25;49:8;                                         Defendants' (1)
                                                                                  D
  consistent (3)                    51:24;61:23;64:21;65:7,18;                                       62:24
    66:4,20;74:2                    67:20;82:19,25                                               defendant's (1)
                                                                  data (8)
  consulting (1)                  correctly (17)                                                     27:1
                                                                    34:8;36:2;51:8,9,13;
    40:21                           29:25;32:6;33:10;35:10;                                      defer (1)
                                                                    52:24;53:1;58:12
  contained (1)                     38:15,19;39:7;40:18;48:1;                                        21:8
                                                                  date (3)
    61:12                           55:9;63:12;70:18;72:25;                                      definitely (3)
                                                                    13:17;82:16;91:22
  contains (7)                      75:21;77:4,23;83:1                                               61:8,10;62:6
                                                                  dated (1)
    20:24;21:2;23:25;24:5,        could (16)                                                     definition (1)
                                                                    44:12
    13;38:11;51:9                   7:5;12:19,21;13:18,19,                                           66:10
                                                                  day (1)
  Control (1)                       25;14:10;28:14;37:19;                                        degree (6)
                                                                    91:22
    50:15                           39:13;41:2;51:22;53:22;                                          18:16,18,23;19:7,10,13


 Min-U-Script®                  www.LexitasLegal.com/Premier          Lexitas         888-267-1200          (4) complaint - degree
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 97 of 111 PageID #: 2096
 Kayla Gore v.                                                                                          Edward Gray Bishop
 William Byron Lee                                                                                            May 20, 2020

  degrees (1)                       42:19;43:13;55:3            10:25                           7:3
    19:5                          determines (2)              DMV (1)                        during (1)
  delayed (2)                       25:23;33:18                 30:10                           45:10
    11:20;12:9                    Dianna (1)                  document (31)                  duties (2)
  delete (1)                        7:16                        20:16,20;21:14,17,22;           38:7;79:20
    22:24                         didn't (2)                    26:15,22;27:3,19;28:1,5,11, dysphoria (1)
  Department (14)                   26:18;83:24                 20;29:8;30:14,20,25;31:19;      26:8
    11:1;17:21;18:7;28:16,        died (1)                      41:13,20,23;44:3;50:15;
                                                                                                              E
    23;30:8;32:3;48:5,6;63:7,9;     51:1                        54:3;58:19,22;61:15;69:10;
    80:2,8,15                     dies (1)                      71:25;76:7;81:20
                                                                                             each (3)
  departments (1)                   60:11                     document] (1)
                                                                                                8:19,21;56:15
    30:6                          different (6)                 36:20
                                                                                             Earlier (5)
  deposed (2)                       27:10;42:22;46:13,23;     Documentary (3)
                                                                                                33:23;35:17;61:11;66:11;
    11:12;12:16                     64:8;66:14                  82:20,22;84:11
                                                                                                80:23
  deposition (5)                  differently (1)             documenting (1)
                                                                                             easier (1)
    7:19;8:8;10:11;14:12;           17:10                       76:22
                                                                                                8:8
    88:16                         direct (1)                  documents (8)
                                                                                             education (1)
  description (2)                   53:22                       14:15,20,24,25;15:3;
                                                                                                18:15
    20:24;21:2                    directly (1)                  25:13;86:7,16
                                                                                             EDWARD (4)
  designate (1)                     67:4                      doesn't (1)
                                                                                                7:2;10:23;91:3,24
    60:12                         Director (11)                 84:17
                                                                                             either (3)
  designated (8)                    11:5;16:2;19:24;30:19,    Doing (1)
                                                                                                14:1,10;51:18
    19:16;46:2;60:17;61:4;          24;37:2;75:4;78:18,22;      84:23
                                                                                             electronic (2)
    62:9,16;66:15;67:16             79:4;80:6                 done (4)
                                                                                                42:7;59:11
  designation (27)                disagree (6)                  16:25;24:1,6,11
                                                                                             electronically (1)
    45:11;46:13,23;55:12,23;        31:7,10;35:13;38:18;      don't (20)
                                                                                                14:8
    56:10;62:11,18;64:14;65:1,      39:10;73:17                 13:17;20:4;22:16;36:8,
                                                                                             Element (2)
    12,24;66:3,4,18,19;67:1,9;    disavow (1)                   13;37:18;39:21;40:13;41:1;
                                                                                                51:9,13
    73:12;74:1,2,11;81:8;83:9,      31:19                       44:4,17;56:14;58:22;60:9;
                                                                                             elements (3)
    17;84:2,13                    disclosing (1)                63:24;66:22;84:7;87:2,9,19
                                                                                                36:3;51:10;58:12
  designations (1)                  13:5                      down (4)
                                                                                             else (3)
    86:7                          disclosure (2)                8:21;49:10,23;50:11
                                                                                                85:1,5;88:4
  desire (1)                        20:23;62:24               dozen (1)
                                                                                             emails (1)
    69:23                         disclosures (1)               14:2
                                                                                                14:3
  detecting (2)                     63:4                      Dr (8)
                                                                                             employed (1)
    85:18,23                      discussed (1)                 15:13,16,19,22;25:10,10,
                                                                                                18:6
  determine (2)                     61:21                       15,16
                                                                                             employees (2)
    34:18;55:10                   discussing (2)              driver's (3)
                                                                                                75:15,25
  determined (7)                    31:13;51:17                 29:22;65:13,19
                                                                                             enforce (2)
    34:10;37:9,15;39:3;           Division (1)                duly (1)


 Min-U-Script®                 www.LexitasLegal.com/Premier       Lexitas        888-267-1200           (5) degrees - enforce
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 98 of 111 PageID #: 2097
 Kayla Gore v.                                                                                          Edward Gray Bishop
 William Byron Lee                                                                                            May 20, 2020

    69:18;71:2                 11:12,14;19:20;20:19;          17:23;48:18                       48:11,19,21;49:10
  enforcing (1)                21:16;27:3;28:4;30:20,25;    explanatory (1)                 figure (1)
    37:3                       41:13;44:2;54:2;58:19;76:7     54:21                             56:3
  enlistee (1)               every (1)                      extent (1)                      file (22)
    64:3                       39:19                          14:17                             11:20;12:9;16:5;27:13;
  enough (1)                 everybody (1)                                                      41:10;47:25;48:3,4,4,16;
                                                                             F
    46:6                       8:9                                                              49:1,21;51:14;52:3,6,9,12,
  entail (2)                 everyone (2)                                                       16,20;53:2,6;61:15
                                                            facilities (1)
    83:18;84:3                 88:10,15                                                     filed (2)
                                                              38:5
  enter (2)                  evidence (4)                                                       21:6;55:18
                                                            fair (1)
    7:6;39:6                   12:11;82:20,22;84:11                                         files (1)
                                                              58:10
  entire (1)                 EXAMINATION (1)                                                    27:10
                                                            fall (1)
    36:18                      8:1                                                          file's (1)
                                                              80:4
  entities (4)               example (2)                                                        53:7
                                                            Family (1)
    16:17;17:4,6,12            10:18;64:1                                                   filing (1)
                                                              55:1
  entrance (1)               examples (1)                                                       87:13
                                                            far (1)
    29:20                      82:22                                                        filled (1)
                                                              55:10
  entry (3)                  except (1)                                                         34:8
                                                            faster (1)
    36:22;47:21;48:12          7:23                                                         fine (1)
                                                              87:18
  errata (2)                 Exhibit (41)                                                       53:12
                                                            father (1)
    87:24;91:1                 20:13,15;21:11,12;26:25;                                     finish (1)
                                                              55:6
  error (1)                    27:2,9,23,23;33:2,4;34:22;                                       8:22
                                                            federal (6)
    81:12                      36:15;37:21;41:3,4;43:17,                                    first (8)
                                                              63:8;68:19;69:1,22;
  estimate (4)                 19,21;44:19;53:24,25;                                            12:15;13:9,14;29:14;
                                                              70:16;71:14
    12:17;13:21,25;14:10       58:16,17;59:1,11;62:23;                                          35:6;81:12;83:5,10
                                                            fee (2)
  et (1)                       68:1,4;69:5,6;70:8;71:21,                                    Five (1)
                                                              82:24,25
    91:2                       23;75:7,9;76:4,5;77:13;                                          86:22
                                                            feel (1)
  etiology (1)                 81:14,18                                                     five-minute (1)
                                                              23:7
    25:19                    exhibits (2)                                                       53:16
                                                            female (15)
  Ettner (4)                   15:7;27:17                                                   folder (1)
                                                              42:24;43:1,9;48:22;60:7,
    15:13,19;25:10,15        expected (4)                                                       27:13
                                                              13,19;61:6;62:4;64:23;
  evaluate (1)                 20:25;21:3;23:13;63:3                                        follow (3)
                                                              65:8,20;67:17,20;77:1
    24:14                    expedite (1)                                                       66:23;79:13;81:5
                                                            female' (1)
  even (1)                     88:2                                                         following (2)
                                                              49:8
    83:5                     expedited (2)                                                      76:24;82:13
                                                            Fetal (3)
  event (1)                    87:10;88:8                                                   follows (1)
                                                              28:9;31:12;38:9
    16:5                     expert (9)                                                         7:3
                                                            few (3)
  events (2)                   15:12,15,18,21;19:17,20;                                     follow-up (1)
                                                              8:7;14:14;64:5
    48:8;75:19                 20:6,23;62:24                                                    87:5
                                                            fifth (4)
  ever (14)                  explain (2)                                                    Force (2)


 Min-U-Script®             www.LexitasLegal.com/Premier         Lexitas          888-267-1200            (6) enforcing - Force
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 99 of 111 PageID #: 2098
  Kayla Gore v.                                                                                            Edward Gray Bishop
  William Byron Lee                                                                                              May 20, 2020

    18:12,20                        49:10                           7:2;10:23;91:3,24               71:8,11;74:20;80:2,8,15
  Forces (1)                                                      Great (5)                       heard (1)
                                                  G
    64:1                                                            10:21;45:24;48:10;50:5;         40:17
  form (82)                                                         53:8                          hearing (2)
                                  gender (19)
    7:23;13:11;18:1;20:11;                                        ground (1)                        11:15;39:24
                                    26:4,8,11;64:8,15,23;
    22:4;23:4,9,15;24:8,16,24;                                      8:7                           heighten (2)
                                    65:2,8,14,20;66:5,13,20;
    25:5;26:14,21;30:3;31:9,15,                                   guidance (12)                     78:16;86:8
                                    67:20;68:11;74:3;76:22,25;
    21;32:12,17,24;33:13,16,                                        16:20;17:2,10;33:24;          heightens (2)
                                    77:9
    20;34:6,12;35:14,21,25;                                         34:3,17;69:2,22;73:4,11,20;     77:21;86:16
                                  general (2)
    36:6,11;37:10,16;39:15;                                         75:5                          honorifics (1)
                                    12:23;13:8
    40:6,25;43:6;46:15;55:16;                                     guidelines (1)                    10:17
                                  Generally (1)
    56:1,13;57:1,7;58:14,21;                                        81:5                          hopefully (2)
                                    55:22
    60:8,14,20;61:7;62:5,13,20;                                   guys (1)                          45:21;47:2
                                  General's (2)
    63:23;64:16;65:4,15;66:6,                                       53:13                         hormonal (1)
                                    7:14;13:16
    21;67:2,11,22;68:21;70:1,6,                                                                     62:19
                                  genitalia (7)                                  H
    24;71:5;73:5,15;74:4,14;                                                                      hour (2)
                                    36:24;37:9,15;62:9,16;
    75:1;77:11;78:10;80:12,18;                                                                      15:8;53:10
                                    67:5,7                        handbook (14)
    81:10;83:20;84:5,15;85:3;                                                                     however (1)
                                  give (6)                          27:25;28:9;31:11;34:22,
    86:10,18                                                                                        88:2
                                    10:8;13:21,25;27:18;            23;35:1;36:15,23;37:20,22;
  forms (4)
                                    55:18;88:4                      38:3,11,21,24                                  I
    42:22;43:2;68:16;70:12
                                  given (1)                       Hang (2)
  four (4)
                                    48:9                            46:4;49:16                    identification (18)
    45:17;50:11;63:2;82:3
                                  giving (1)                      happen (2)                        20:15;21:12;26:15,22;
  fraud (12)
                                    10:4                            52:10;78:9                      27:2;32:18;35:9;41:4;
    77:22;78:16;85:3,6,7,15,
                                  going (23)                      happened (1)                      43:19;53:25;58:17;68:4;
    18,23;86:2,9,13,17
                                    12:24;14:16;20:13;21:10;        48:8                            69:6;71:23;75:9;76:5;77:9;
  from (26)
                                    24:18;36:14,17;40:6;41:9;     hard (6)                          81:18
    10:4;12:23;13:15;18:19;
                                    42:16;45:19,22;47:1,8,9,16,     39:24;46:4;47:21;54:23;       identifier (1)
    19:1;22:25;24:22;25:15,22;
                                    20;49:22;50:1;51:4;53:9;        55:21;57:8                      43:7
    31:19;32:11;46:16;48:11,
                                    62:22;73:8                    having (6)                      identifies (1)
    19,21;49:9,11;56:3;61:12,
                                  Gonzalez-pagan (3)                7:3;25:9;39:23;57:8;            67:17
    24;62:3;64:8;66:14;69:22;
                                    7:7;8:1,4                       67:3;86:15                    identify (2)
    75:11;81:23
                                  Gore (3)                        head (2)                          36:2;60:7
  FromTo (1)
                                    10:13,17;91:2                   9:1,1                         identifying (1)
    91:4
                                  governmental (1)                heading (4)                       42:3
  front (3)
                                    63:22                           29:15;35:3;72:12;82:5         identity (23)
    62:25;67:3;83:13
                                  graduate (1)                    Health (15)                       26:4;32:22;35:19,23;
  full (2)
                                    19:5                            11:2;17:22;18:7;28:17,          63:15;64:8,15,23;65:3,9,14,
    10:22;82:16
                                  GRAY (4)                          24;30:11;32:3;48:5;63:8;        20,20;66:5,14,20;67:10,21;
  further (1)


  Min-U-Script®                 www.LexitasLegal.com/Premier          Lexitas        888-267-1200             (7) Forces - identity
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 100 of 111 PageID #: 2099
  Kayla Gore v.                                                                                           Edward Gray Bishop
  William Byron Lee                                                                                             May 20, 2020

    74:3;76:23;77:10;86:7,16       25:4;38:12;41:22;42:4,21;   JONES (102)                        66:9
  identity/sex (1)                 74:21                         7:12,13,24;9:18;12:24;        kept (2)
    76:25                        instances (1)                   13:11;14:16;18:1;20:11;          57:25;58:5
  II (2)                           61:22                         22:4,9;23:4,9,15,21;24:8,     kind (2)
    45:16;77:2                   instructed (2)                  16,24;25:5;26:16;27:5,8,16;      46:4;81:4
  III (2)                          9:17;39:18                    30:3;31:9,15,21;32:12,24;     KN (1)
    10:23;77:3                   interpose (1)                   33:13,20;34:6,12;35:14,21,       10:13
  illegality (7)                   12:25                         25;36:6,11;37:10,16;39:15; know (19)
    77:22;78:17;84:19;85:6,      interview (1)                   40:5,25;41:18;43:24;46:15;       9:6,22;31:3,24;34:23;
    13,14;86:13                    18:3                          47:13;50:6;53:17,19;54:5;        36:8,13;37:18;38:20;41:1;
  Importance (1)                 into (1)                        55:16;56:1,13;57:1,7;58:14,      43:17;44:15;47:5;56:14;
    29:15                          54:6                          24;60:8,14,20;61:7;62:5,13,      62:25;63:19;71:22;87:3,10
  important (9)                  Introduction (1)                20;63:23;64:16;65:4,15;       knowing (1)
    8:18,24;32:20;35:18,22;        29:11                         66:6,21;67:2,11,22;68:21;        87:24
    36:2;70:4,21;71:2            investigate (1)                 70:1,6,24;71:5;73:5,15;
                                                                                                                L
  include (1)                      86:1                          74:4,14;75:1;77:11;78:10;
    70:15                        issue (3)                       80:12,18;81:10;83:20;84:5,
                                                                                               labels (1)
  incongruent (2)                  16:8;79:10;80:16              15;86:10,18,23;87:4,7,15,
                                                                                                  76:25
    86:6,15                      issued (7)                      17,22;88:1,13
                                                                                               last (6)
  inconsistent (3)                 16:13,13,17;42:12;46:22;    jurisdiction (4)
                                                                                                  12:17;13:20,22;14:13;
    73:3,11,21                     51:18;57:20                   72:19;75:18,20;80:5
                                                                                                  31:23;52:15
  incorrect (1)                  item (14)                     Jurisdictions (2)
                                                                                               later (3)
    78:11                          34:5;35:4,8,8;36:17,19,       75:12,18
                                                                                                  60:18;61:4;67:8
  indicate (1)                     22;39:1,14;40:23;42:8,17;   just (37)
                                                                                               latest (1)
    52:4                           55:2;56:3                     7:5,18;8:7,13;9:2;11:25;
                                                                                                  87:9
  indicating (1)                 items (2)                       14:5,13,21;18:3;20:13;
                                                                                               law (4)
    72:19                          14:14;70:16                   26:17;27:18;38:18;39:17;
                                                                                                  8:15;37:7,13;73:21
  individual (8)                                                 40:2,14;41:9,18;42:16;
                                                 J                                             laws (4)
    12:8;41:16;48:12;49:24;                                      48:10;49:22;50:6,20;51:4,
                                                                                                  37:3;38:12;73:3,10
    51:1;72:20,23;82:21                                          16;52:9;54:5;56:5;58:24;
                                 Jaime (1)                                                     lawyers (1)
  individuals (1)                                                63:25;68:24;73:8;83:7;
                                   10:13                                                          9:13
    51:19                                                        85:11;86:14;87:12
                                 January (1)                                                   Layout (2)
  individual's (1)
                                   76:14                                      K                   51:9,13
    72:22
                                 John (1)                                                      learn (2)
  info (1)
                                   7:9                         Kadivar (1)                        12:15,22
    55:2
                                 joined (1)                      7:10                          least (2)
  informant (1)
                                   7:15                        Kayla (2)                          45:10;61:21
    39:5
                                 joins (1)                       10:13;91:2                    leave (3)
  Information (11)
                                   64:4                        Keeping (1)                        23:2;45:22;48:11
    18:16;23:25;24:5,13,22;


  Min-U-Script®                www.LexitasLegal.com/Premier        Lexitas         888-267-1200           (8) identity/sex - leave
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 101 of 111 PageID #: 2100
  Kayla Gore v.                                                                                          Edward Gray Bishop
  William Byron Lee                                                                                            May 20, 2020

  legal (3)                       27:19;49:17;59:18;68:18,                                        58:13
                                                                              '
    36:4;76:23;84:23              25;75:5                                                       mean (11)
  legislature (2)               looked (2)                                                        42:18;43:6;60:22;79:9;
                                                                'Male' (1)
    70:21,25                      15:7;40:22                                                      80:1;81:24;84:19,21;85:6,7,
                                                                  49:20
  LG (1)                        looking (4)                                                       14
    10:13                         15:6;30:10;46:17;55:17                      M                 means (3)
  license (2)                   Looks (4)                                                         42:19;85:18,23
    29:22,22                      44:6;69:15,21;83:13           man (1)                         med (1)
  licenses (2)                  lost (2)                          56:2                            25:22
    65:13,19                      58:13;73:19                   Management (1)                  medical (13)
  life (2)                      lot (1)                           19:2                            25:22;26:3,7;34:9,15;
    29:17;83:11                   27:10                         Manager (1)                       36:10;39:4,12;40:21;55:8,
  line (1)                                                        18:9                            14,25;56:12
                                               M
    49:13                                                       many (3)                        medications (1)
  lines (1)                                                       11:17;13:23;14:7                10:3
                                made (5)
    49:14                                                       marked (20)                     medicine (1)
                                  9:14;44:6;82:11;83:6,14
  linked (1)                                                      20:15;21:12;27:2;33:4;          19:8
                                maintain (10)
    46:1                                                          41:4,21,24;43:19,23;53:25; member (1)
                                  16:6;17:6;56:23;57:5;
  list (2)                                                        58:17;62:23;68:4;69:6;      75:23
                                  68:15;69:24;70:4,11,22;
    45:25;60:18                                                  71:23;75:9;76:4,5;81:13,18 members (3)
                                  71:3
  listed (2)                                                    marriage (1)                 75:14;76:1,2
                                maintenance (10)
    61:2;82:19                                                    29:22                         memorandum (2)
                                  16:21;17:3;74:24;78:25;
  lists (2)                                                     match (5)                         44:16;61:12
                                  79:7,11,16,22;80:11,17
    54:12;59:7                                                    64:15;65:2,14;67:10;          mention (1)
                                maintenances (1)
  litigation (1)                                                  73:23                           36:24
                                  16:25
    31:1                                                        Matt (12)                       mentioned (1)
                                make (7)
  Little (5)                                                      7:13,17;9:18;26:19;27:6;        8:3
                                  8:8;9:13;40:2,14;76:17;
    16:1;26:17;39:24;53:10;                                       39:24;42:2;47:9;53:15;        merely (1)
                                  78:1,5
    54:23                                                         59:2;87:2,12                    33:8
                                makes (1)
  Live (1)                                                      matter (7)                      Middle (1)
                                  36:23
    38:9                                                          8:5;10:12;14:9;15:13,16,        39:1
                                makeup (2)
  local (1)                                                       19,22                         midwives (3)
                                  62:12,19
    16:14                                                       may (33)                          38:6,6,7
                                male (15)
  location (1)                                                    9:13;10:12;13:6;18:2;         might (2)
                                  42:24;43:1,9;50:18;
    33:17                                                         22:5,10;23:5,10,16,22;24:9,     27:19;78:9
                                  51:20;55:4;60:7,12,19;61:6,
  long (2)                                                        25;25:6;30:4;31:16;32:13;     mind (1)
                                  24;62:3;67:7,17;77:2
    15:24;68:23                                                   33:15,21;34:7,13;35:15;         66:9
                                male' (4)
  longer (1)                                                      36:1,7,12;37:11,17;39:16;     minimum (1)
                                  47:24;48:15;52:1;55:6
    40:7                                                          42:23;43:3;52:16;55:13,24;      70:15
  look (6)                                                                                      minor (1)


  Min-U-Script®               www.LexitasLegal.com/Premier         Lexitas        888-267-1200                 (9) legal - minor
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 102 of 111 PageID #: 2101
  Kayla Gore v.                                                                                       Edward Gray Bishop
  William Byron Lee                                                                                         May 20, 2020

    81:12                      name] (3)                      8:25                             75:1;77:11;78:10;80:12,18;
  minutes (1)                    47:17;50:2,3               None (1)                           81:10;83:20;84:5,15;86:10,
    86:22                      named (1)                      10:10                            18
  mistake (3)                    55:5                       normally (1)                    objection (5)
    82:11;83:6,14              names (2)                      52:16                            9:13;12:25;22:9;23:21;
  Mitchell (1)                   50:7;57:21                 notarized (2)                      43:21
    7:5                        NAPHSIS (11)                   82:15;84:10                   objections (2)
  Model (3)                      48:7;71:9;74:16,23;75:5,   note (8)                           7:22;9:14
    71:18;72:3,9                 12,23;76:1,12,16;77:7        48:24;51:23;54:21;56:3,       oblong (1)
  modifications (2)            Nashville (1)                  5;59:12,24,25                    45:22
    77:21;78:15                  28:24                      notes (3)                       obtaining (3)
  modified (1)                 national (8)                   47:20;59:15,21                   29:21;73:13;85:8
    77:19                        68:19;69:1,23;70:17;       November (1)                    Obviously (2)
  modify (2)                     71:7,10,15;74:19             44:12                            47:10;87:23
    83:19;84:4                 nation's (1)                 number (11)                     occasionally (1)
  money (2)                      74:12                        15:5;41:10;44:20;45:1,5;         9:12
    82:23;84:12                nationwide (6)                 46:10,20;50:16,20,21;55:2     occur (1)
  MONTGOMERY (2)                 68:15;69:24;70:4,11,22;    numbers (1)                        75:19
    88:3,9                       71:3                         15:4                          occurred (1)
  month (1)                    necessarily (6)              numerous (1)                       33:17
    91:22                        58:13;63:24;66:22;83:18;     32:18                         Occurring (2)
  More (3)                       84:3;85:25                 nurse (1)                          44:20;45:2
    14:2;54:8;61:1             need (8)                       38:5                          off (1)
  mortality (1)                  9:21;23:7;50:7;53:11;                                         41:23
                                                                            O
    52:19                        79:24;81:4;87:17;88:2                                      offering (8)
  mother (1)                   needed (2)                                                      25:11,14,18,21;26:1,2,6,
                                                            oath (3)
    39:5                         29:20;87:8                                                    10
                                                              8:11,13,14
  Moving (1)                   needs (2)                                                    Office (56)
                                                            Object (75)
    43:17                        24:22;25:4                                                    7:14;11:22,24;13:8,16;
                                                              13:11;14:17;18:1;20:11;
  much (1)                     never (1)                                                       16:3,13,18,22,23;17:7,13;
                                                              22:4;23:4,9,15;24:8,16,24;
    42:21                        12:10                                                         19:24;28:12,17;29:3,4;
                                                              25:5;30:3;31:9,15,21;32:12,
  must (2)                     new (2)                                                         30:12,15,19,24;31:4,8,13,
                                                              24;33:13,20;34:6,12;35:14,
    9:15;68:18                   55:7;57:20                                                    20;32:10;33:24;34:16;37:2;
                                                              21,25;36:6,11;37:10,16;
                               next (2)                                                        38:4;44:7,8,9;52:21,23;
                  N                                           39:15;40:6,25;46:15;55:16;
                                 52:17;64:5                                                    57:4,25;63:20;67:14,18;
                                                              56:1,13;57:1,7;58:14;60:8,
                               night (1)                                                       68:18,25;69:21;75:3,4;
  name (12)                                                   14,20;61:7;62:5,13,20;
                                 14:13                                                         76:1;78:18,23;79:4,10,15;
    8:3;10:22;27:18;44:17;                                    63:23;64:16;65:4,15;66:6,
                               nine (2)                                                        80:6;81:25;82:14;85:17,22
    47:10;50:1;60:23;61:2;                                    21;67:2,11,22;68:21;70:1,6,
                                 55:3;56:3                                                  offices (1)
    72:22;82:16;91:2,3                                        24;71:5;73:5,15;74:4,14;
                               nodding (1)                                                     75:16


  Min-U-Script®              www.LexitasLegal.com/Premier       Lexitas         888-267-1200           (10) minutes - offices
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 103 of 111 PageID #: 2102
  Kayla Gore v.                                                                                              Edward Gray Bishop
  William Byron Lee                                                                                                May 20, 2020

  Oh (1)                            37:22;39:14;40:23;42:8;         56:24;57:5,24;58:5,5,12           37:20,21,22;38:23;44:18;
    49:16                           43:11,17;44:17;45:11,11,      originally (1)                      45:14,17;54:19;59:10;63:2;
  Okay (177)                        14,17;46:4,9;47:25;48:7,16;     60:17                             68:2;72:9;73:19;76:18;
    7:4,24;8:13,18;9:5,21;          49:1,7,16,20,23;51:7;52:8;    other (22)                          81:23;82:3
    10:3,11;11:3,10,14;12:5,14;     54:16;55:2,7,12,23;56:10,       8:19;16:17,17;17:4,6,12;      Page/Line (1)
    15:9;16:20;17:2,9,19;18:5;      15,15;57:21;60:9,23;61:2,       19:4;30:6,8;38:7;39:5,12;         91:4
    19:4,7,16;20:16,19,24;          17;62:9,11,12,16,18,19;         40:22;43:2,10;54:8;63:11,     pages (2)
    21:10,16,19,21,24;25:14;        63:2;64:14;65:2,13;67:1,7,      17,19,22;70:13;75:25              54:16;56:16
    26:14,24;27:14;28:4,7,11,       9;68:9;73:13;74:11,15;        others (1)                      paragraph (15)
    15,21;29:3,7,9,14;30:14,23;     76:23;78:9;81:8,11;82:6,11,     43:14                             29:14;33:6;63:2,15;68:3;
    31:3,6,23;32:6,16;33:5,18;      17;83:4,9,17;84:2,13;87:1,    otherwise (1)                       69:20;70:8;72:15;76:21;
    34:16,21;35:2,3,6,12,17;        13,13                           39:18                             77:16;78:1,5,13;80:24;
    36:9,16,21;37:1,23,24;        once (1)                        ours (1)                            84:20
    38:17,20,23,25;39:20,23;        84:6                            88:7                          parentage (1)
    40:8;41:2,7,8,17;42:11,16;    one (9)                         out (3)                             29:19
    43:14,16,25;44:2,5,15,18;       9:12;11:8,9,11,18;15:4;         23:2;34:8;56:3                parents (1)
    45:16,22;46:10,18;47:1,4,8,     21:9;61:1;69:16               outlier (1)                         12:12
    13,20;48:3,23;49:16;50:17; ones (1)                             74:12                         parents' (1)
    51:4,6;52:3,8,18;53:14,15,      54:8                          over (6)                            57:21
    18,19;54:1,12,15,18,20;       only (3)                          8:7,19;16:1;49:18;51:9;       part (6)
    55:11,20;56:6,8,15;57:13,       9:15,23;17:7                    53:10                             29:16;56:17;57:12,12;
    19;58:3,10,18;59:10,20,24; open (4)                           overlap (1)                         60:1;79:19
    61:11,21;62:22;63:1,2,19;       20:12;71:22;75:7;76:3           73:7                          particularly (2)
    64:5,12;66:12;67:5;68:1,5,    operations (1)                  oversee (4)                         8:19;77:19
    12;69:4,9,12,20;70:8,20;        67:13                           29:4;30:16;44:9;67:13         parties (1)
    71:1,7,17,21,24;72:11,14,     opinion (12)                                                        7:21
                                                                                   P
    15;75:10,25;76:6,16,20;         25:11,15,18,22;26:1,2,6,                                      parts (1)
    77:13,15;78:18;81:2,6,17,       10;60:6,9;74:15;81:3                                              57:11
                                                                  PAGAN (48)
    19;82:3,4;83:15;85:5,10,17;   opinions (3)                                                    party (2)
                                                                    7:4,17;13:3,4,12,13;
    86:5,12,20,21;87:6,12,15        20:3,4,6                                                          11:25;12:1
                                                                    14:21,23;24:17,19;26:19,
  Omar (11)                       order (7)                                                       passport (3)
                                                                    20;27:6,14,20,21;39:16,21;
    7:7;8:4;26:16;27:16;            24:22;68:14;70:10;72:18;                                          29:23;30:11;65:2
                                                                    40:1,11,16,19,20;42:1,6;
    40:9;55:17;57:8;66:7;           82:23;84:12,12                                                passports (1)
                                                                    43:20;44:1;47:9,15;50:9,
    68:22;80:13;85:20             ordered (1)                                                         65:8
                                                                    10;53:9,14,18,21;54:9;59:2,
  on (97)                           88:7                                                          pausing (1)
                                                                    3;86:21;87:1,6,12,16,19,23;
    12:9;13:25;16:5;20:14,        orders (1)                                                          40:3
                                                                    88:6,11,14
    17;21:8,13,21;25:19,22;         88:5                                                          PDF (4)
                                                                  page (25)
    26:3,7,11,24;27:10,25;28:9, organs (3)                                                            28:22;29:8;31:24;37:21
                                                                    21:22;28:16,21;29:7,10;
    20,21;31:11;33:6,14,16;         60:2,6,11                                                     penalty (1)
                                                                    31:24;34:22;35:1;36:14;
    34:5,17;35:2,6,6;36:23;       original (6)                                                        8:16


  Min-U-Script®                 www.LexitasLegal.com/Premier          Lexitas          888-267-1200              (11) Oh - penalty
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 104 of 111 PageID #: 2103
  Kayla Gore v.                                                                                          Edward Gray Bishop
  William Byron Lee                                                                                            May 20, 2020

  pending (1)                     plaintiffs (10)                 38:13                       promulgate (8)
    9:24                            7:8,11;8:5;10:12;64:21;     prepare (1)                       78:20,24;79:6,8,15,21;
  people (5)                        65:7,18;83:16;84:1,9          14:11                           80:9,14
    7:6;64:13;65:1,12;74:10       Planning (1)                  prepared (2)                  pronouns (1)
  per (6)                           28:17                         38:3;44:15                      10:16
    34:8;43:20;45:6;63:4;         please (19)                   prescribed (1)                prove (1)
    67:23;71:1                      8:22;9:6,22;12:5;31:24;       72:24                           29:18
  period (1)                        36:18;37:7,13;41:5;42:25;   present (1)                   provide (10)
    45:11                           54:19;56:9;62:24;66:8;        7:9                             15:6;16:20;17:2,10,14;
  perjury (1)                       75:8;76:19;77:14;79:3;      pretty (2)                        20:6,10;34:4,17;52:24
    8:16                            86:22                         21:9;68:23                  provided (4)
  permit (4)                      pm (1)                        prevent (1)                       27:1,22;55:2;75:5
    65:23;66:2,17;73:25             88:17                         10:4                        provides (6)
  permits (1)                     PMT (1)                       previous (1)                      24:21;25:3;33:24;48:7;
    81:6                            55:6                          59:19                           52:22;53:1
  permitting (2)                  policies (1)                  printout (3)                  provision (1)
    83:16;84:1                      74:9                          45:18;69:12;75:11               69:16
  person (30)                     Policy (2)                    Prior (1)                     provisions (1)
    26:12;29:17;32:22;33:22;        28:17;74:7                    18:5                            69:17
    35:19,24;42:4;60:10,16,22, portion (2)                      probably (1)                  psychology (1)
    22;61:2;62:2,8,15;64:2,7;       41:24;76:23                   40:5                            19:11
    65:23;66:2,10,17,25;67:6,8, position (4)                    problem (5)                   public (2)
    16;73:25;83:3,8;84:17;86:6      11:8,9,11;32:15               40:2,4,12;53:17;86:24           29:23;74:20
  persons (1)                     possess (4)                   procedure (1)                 publication (2)
    81:7                            19:4,7,10,13                  72:21                           31:19;32:10
  person's (9)                    possibility (1)               procedures (1)                published (7)
    25:24;53:4;55:12,23;            86:13                         38:13                           28:12;30:15;31:4,7,13;
    56:11;63:21;67:5;77:8,9       possible (6)                  process (3)                       72:5;76:13
  pertaining (2)                    56:22;58:3;61:9;62:2;         17:23;18:4;26:11            publishes (1)
    37:4;38:13                      83:3,8                      processes (2)                     71:18
  pertains (1)                    potential (4)                   85:18,23                    pulled (1)
    63:3                            77:21;78:16;86:9,16         produced (2)                      43:18
  perused (1)                     power (4)                       12:11;43:22                 Purpose (1)
    36:20                           78:19,24;79:5,19            professional (1)                  35:8
  physician (1)                   preface (1)                     38:6                        purposely (1)
    34:15                           37:24                       Project (1)                       23:2
  place (2)                       premarked (6)                   18:9                        purposes (8)
    77:20;78:15                     20:13;21:11;26:25;27:23;    promote (6)                       32:18;34:18;52:24;63:15,
  plaintiff (1)                     41:3;53:23                    68:15;69:24;70:4,10,22;         20;64:5;85:10,12
    12:2                          preparation (1)                 71:3                        put (5)


  Min-U-Script®                 www.LexitasLegal.com/Premier        Lexitas        888-267-1200             (12) pending - put
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 105 of 111 PageID #: 2104
  Kayla Gore v.                                                                                          Edward Gray Bishop
  William Byron Lee                                                                                            May 20, 2020

    12:9;15:4;16:5;55:6;58:8       43:15;44:4;51:23;52:14;       redacted (2)                     77:20
                                   61:13,25;80:25                  47:12;50:7                  regulation (3)
                  Q
                                 receipt (1)                     refer (6)                        37:8,14;72:24
                                   72:17                           10:12;42:16;47:16;64:6;     regulations (12)
  question (19)
                                 recognize (3)                     67:24;68:7                     37:3;70:14;71:19;72:4;
    8:22;9:8,13,16,24,25;
                                   69:9;71:24;81:20              reference (2)                    73:3,10;78:15,20,24;79:6,
    14:19,22;17:9;39:19;40:18;
                                 Recommend (1)                     38:5;50:1                      10;81:5
    43:4;56:7;57:9;68:9,11;
                                   76:22                         referenced (1)                relates (1)
    73:18;83:23;84:8
                                 recommendations (1)               57:14                          38:7
  questions (5)
                                   76:18                         referencing (2)               relating (1)
    8:25;36:18;42:3;64:6;
                                 recommended (1)                   30:6,9                         23:8
    87:3
                                   70:16                         referred (3)                  remind (1)
  quick (1)
                                 recommends (1)                    39:13;68:6;75:17               41:19
    14:13
                                   77:7                          referring (3)                 reminder (1)
  quite (1)
                                 record (23)                       10:15;41:21;64:7               39:17
    74:18
                                   7:18;9:15;16:14;33:8;         refers (1)                    repeat (19)

                  R                36:5,10;39:14;40:24;47:23;      63:15                          21:1;22:6,11;23:17;24:3;
                                   48:14,19,24,24;49:7;50:21; reflect (9)                         25:1;31:17;37:12;40:9;

  Randi (1)                        51:24;54:7,8;61:22;63:21;       32:21;35:19,23;61:5;           42:25;56:8;57:2;61:1;66:7;

    15:13                          75:16;76:24;87:2                64:22;65:8,19;67:20;77:9       68:22;70:2;78:21;83:23;
                                 recorded (9)                    regarding (3)                    85:20
  read (26)
                                   7:22;33:12,14,16;42:23;         14:9,19;17:11               rephrase (6)
    29:25;32:6;33:10;35:10;
                                   43:3;64:9;66:19;67:6          regards (15)                     9:7;13:12;24:18;25:20;
    36:18;38:15,18,19;39:7;
                                 recording (4)                     13:10,16;16:21;33:24;          30:23;52:11
    41:9,22;46:6;47:22;48:1;
                                   43:11;74:25;75:19;82:12         34:4;73:12;74:7,9;78:24;    report (8)
    49:4;50:21;54:24;55:9;
                                 Records (81)                      79:6,11,16,21;80:10,16         15:12,15;38:9;44:6;
    56:8;63:12;70:18;72:25;
    75:21;77:4,23;83:1             11:1,5,23,24;13:9;16:3,7,     registers (1)                    76:11,16,19;78:4
                                   9,10,22,23;17:4,7,8,11,12,      16:14                       reported (1)
  reading (1)
                                   13;19:25;28:13,18;29:4;       Registrar (12)                   33:8
    87:11
                                   30:20,24;31:4,8,14,20;          11:6;15:25;16:2;17:20,      reporter (5)
  reads (4)
                                   32:10;34:9,17;37:2,4;38:4;      25;18:6;19:24;37:1;42:13;      8:21;41:19;50:7;87:8;
    39:2;56:21;60:1,4
                                   39:4,12;40:22;48:6;49:12;       69:17;75:3;78:22               88:4
  really (1)
                                   51:17;52:21,24;55:8,14,25; Registration (9)                 reporter's (2)
    83:24
  re-ask (2)                       56:12;57:4,18;58:1,7;           28:9;29:16,21;31:11;           54:7;58:25
                                   63:21;64:14,22;67:14,18;        36:23;38:14;76:12,17;77:6   Reporting (2)
    14:21;17:9
                                   68:16,18,25;69:21,25;70:5, registrations (1)                   28:10;31:12
  reason (8)
                                   12,23;71:4;72:13;74:25;         28:1                        reports (4)
    10:7;31:6,10,18;35:12;
                                   75:4;77:18;78:19,23;79:1,5,   regular (1)                      25:9;38:14;68:17;70:13
    38:17;39:9;69:20
                                   7,12,17,22;80:7,11,17;82:1;     19:23                       represent (1)
  recall (7)
                                   85:17,22                      regulate (1)                     8:4


  Min-U-Script®                www.LexitasLegal.com/Premier          Lexitas       888-267-1200     (13) question - represent
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 106 of 111 PageID #: 2105
  Kayla Gore v.                                                                                          Edward Gray Bishop
  William Byron Lee                                                                                            May 20, 2020

  representing (5)                  19:18;21:7;22:12;24:17;       scheme (1)                      55:2;63:11;64:4
    7:8,11,14;11:22;84:25           27:20;28:13,19;29:1,11;         77:20                      setting (1)
  reputable (1)                     30:16;32:8,16,25;34:1;37:5,   school (1)                      8:20
    74:24                           19,25;38:23;41:2;42:8;          29:21                      seven (1)
  request (2)                       43:16;44:10,13;45:3,17;       scientific (3)                  76:19
    9:23;67:19                      46:7,14,19,24;47:1,5;48:17;     25:23;26:3,7               seventh (1)
  requesting (1)                    50:18,24;51:10;52:19;53:8; scratch (4)                        49:9
    55:7                            54:22;55:15,22;56:20;           16:10;64:19;65:25;74:7     sex (86)
  required (2)                      58:16;59:13;62:22,22;         screen (8)                      25:19,24;33:8,12,18;34:5,
    70:13;82:24                     67:14;68:12;72:7;76:14;         20:14,17;21:13;26:24;         10,18;35:4;36:22;37:8,14;
  requiring (3)                     79:2,19;81:9;85:24;88:9         27:9;45:20;48:11;49:17        39:2,3,14;40:23;42:17,23;
    55:14,24;56:12                role (1)                        seal (5)                        43:3,11;44:21;45:2,6,11;
  research (1)                      11:21                           56:25;57:6,25;58:6,8          46:13,23;47:24;48:15;49:7;
    52:24                         rotated (1)                     sealed (4)                      50:17;51:19,25;52:4;54:12;
  reserved (1)                      45:23                           49:13;54:11;56:17;57:18       55:7,11,23;56:10;59:7;60:2,
    7:23                          routinely (1)                   Sebold (1)                      5,11,12,17,19;61:3,5,24;
  respects (5)                      63:8                            15:16                         62:3,11,18;64:8,13;65:1,12,
    21:25;22:3,8,15,17            row (4)                         second (7)                      24;66:3,4,14,18,18,19,25;
  response (1)                      47:17;48:11;49:10,23            21:22;28:21;44:18;54:18;      67:9;68:10;72:19;73:12,13;
    25:11                         rules (8)                         55:18;59:10;82:10             74:1,2,7,11;76:23;81:7;
  responsibilities (1)              8:7;38:12;79:14,15,21;        section (5)                     82:6,12,17,18,21;83:4,9,16;
    16:4                            80:10,16,20                     35:7;68:8;69:13;72:12,15      84:1,13,17;86:6
  responsible (5)                                                 security (5)                 shaking (1)
                                                  S
    68:19;69:1,22;70:17;                                            29:24;30:13;63:10;64:14,      9:1
    71:15                                                           22                         shall (2)
                                  sake (1)
  restate (2)                                                     Sedgwick (1)                    70:15;72:23
                                    58:25
    73:8;83:7                                                       7:16                       share (5)
                                  salary (1)
  Returning (1)                                                   seeing (2)                      20:14;45:20;47:2;63:21,
                                    19:23
    38:23                                                           27:8,9                        24
                                  same (6)
  returns (1)                                                     Senior (1)                   shared (2)
                                    8:14,23;10:18;22:9;
    70:13                                                           18:9                          48:11;49:17
                                    23:21;51:13
  review (3)                                                      sentence (3)                 sharing (3)
                                  Samoneh (1)
    14:15,24,25                                                     35:7;39:1;82:10               20:17;21:14;51:5
                                    7:10
  reviewed (8)                                                    September (1)                Shayne (1)
                                  Sara (1)
    15:9,12,15,18,21;25:9,13;                                       28:25                         15:16
                                    7:16
    61:11                                                         served (2)                   SHEET (1)
                                  Sasha (1)
  reword (3)                                                        18:11;19:20                   91:1
                                    7:10
    22:16;24:10;40:14                                             service (1)                  Shew (1)
                                  saying (1)
  right (59)                                                        18:14                         7:16
                                    27:7
    8:2;10:21;18:12,17,24;                                        Services (3)                 Short (2)


  Min-U-Script®                 www.LexitasLegal.com/Premier          Lexitas      888-267-1200     (14) representing - Short
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 107 of 111 PageID #: 2106
  Kayla Gore v.                                                                                           Edward Gray Bishop
  William Byron Lee                                                                                             May 20, 2020

    53:20;86:25                    21:1;22:11;24:3;26:16;          19:23;28:23;37:1;41:10;      stuff (1)
  show (5)                         27:6;39:25;40:10;49:9;          42:13;48:8;51:7;63:10,11;      85:8
    21:10;45:5;46:20,25;           52:22;55:17;56:2;57:8,11;      69:17;71:18;72:3,20;73:21; submit (1)
    59:21                          59:24;64:18;73:7,17,19;        75:3,15;77:16;78:22;80:3,9      84:10
  showing (5)                      80:14;85:20                  stated (4)                      submitted (1)
    26:24;47:6;75:11;82:16,      source (1)                        9:3;16:7;20:5;51:23            82:13
    21                             74:24                        statement (10)                  Subscribed (1)
  shown (4)                      sources (3)                       23:13,19;30:2;35:13;           91:21
    27:9;45:14;72:8;82:17          39:5,13;40:22                   39:10;78:1,5,8,12;80:24      subset (1)
  shows (6)                      space (1)                      States (16)                       74:17
    27:10;45:9,25;46:10;           42:21                           18:12;32:2;35:7;38:2;        substance (2)
    60:23;76:15                  speak (25)                        42:17;47:22;48:13;54:25;       12:6;13:5
  signature (3)                    8:19;13:9,14;25:7;28:14;        56:16;63:6;70:9;72:16;       sum (1)
    21:21;42:8,11                  30:6,17;31:22;32:14;40:7;       73:25;75:13,17;76:21           12:6
  signed (4)                       55:19;58:15;62:6;63:17;      statistical (14)                summary (1)
    54:16;56:16;82:15;84:11        67:4,12;70:7,25;71:6;75:2;      44:6;47:25;48:3,4,16;          12:7
  signing (1)                      77:12;83:12;86:11,12,19        49:1,20;51:14;52:3,12;53:2,   summer (1)
    87:11                        speaking (1)                      5;61:14,15                     12:20
  similar (1)                      55:22                        Statistics (18)                 sure (30)
    59:21                        specific (1)                      11:1,6;44:7,8;48:7;51:8,       21:9;22:18;24:12;25:2,
  situation (1)                    13:17                           12;68:20;69:2,23;70:17;        21;27:20;31:18;40:2,11,15;
    86:5                         specifically (2)                  71:8,11,15,18;72:3;74:13,      43:1;46:20;49:4;56:4,10;
  six (1)                          48:6;58:22                      20                             57:3,10;62:7;66:9;68:24;
    76:18                        speculation (1)                statute (9)                       70:3;71:14;74:18;79:4;
  Sixty-eight (1)                  78:9                            16:7;17:1;57:14;66:23;         80:15;83:25;84:9;85:22;
    67:25                        spoken (1)                        67:23,24;68:6;71:2;79:13       86:23;87:22
  small (2)                        13:23                        statutory (2)                   surgery (2)
    45:19;46:5                   Spring (1)                        77:19;78:14                    68:10;73:14
  social (5)                       12:20                        stealing (1)                    surgical (1)
    29:24;30:12;63:10;64:14,     stand (1)                         85:8                           72:21
    22                             74:19                        stick (1)                       sworn (2)
  somebody (1)                   standard (1)                      14:5                           7:3;91:21
    85:1                           76:24                        still (3)                       System (11)
  someone (2)                    stands (1)                        38:21;52:4;55:17               18:16;42:20;59:16,21;
    64:7;66:13                     74:18                        Stillbirth (2)                    68:16;69:25;70:5,11,23;
  something (3)                  started (1)                       31:12;38:10                    71:4;74:12
    9:6;34:14;84:23                8:6                          stop (1)                        Systems (1)
  sometime (1)                   State (30)                        51:5                           74:21
    12:17                          11:2,6,7;12:12;15:24;        study (1)
  sorry (20)                       16:2,6;17:20,24;18:5;           77:25


  Min-U-Script®                www.LexitasLegal.com/Premier         Lexitas        888-267-1200             (15) show - Systems
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 108 of 111 PageID #: 2107
  Kayla Gore v.                                                                                         Edward Gray Bishop
  William Byron Lee                                                                                           May 20, 2020

                                    7:3;11:14;33:23;35:17;     together (1)                   under (11)
                  T
                                    52:9                         15:5                            8:11,16;10:3;29:14;
                                  testifying (1)               took (1)                          56:24;57:6,25;58:6,8;
  Table (6)
                                    8:16                         8:14                            70:14;75:12
    44:19;45:1,9,16,25;47:5
                                  testimony (13)               track (1)                      undergraduate (1)
  tables (1)
                                    10:5,8;12:6;20:1,10,25;      77:20                           19:5
    61:13
                                    21:3;23:13,19,20;24:14;    training (3)                   underneath (1)
  talking (3)
                                    25:15;63:3                   17:14,15,18                     80:4
    48:19;56:4;61:14
                                  Thanks (1)                   transcript (2)                 understand (11)
  tasked (2)
                                    26:19                        87:20;88:5                      8:10,15;9:2,5;22:17;24:1,
    37:3;75:18
                                  Theft (1)                    transcripts (1)                   6;45:18;47:21;83:24;84:7
  Taylor (4)
                                    85:16                        87:8                         understanding (5)
    15:16,22;25:10,16
                                  think (4)                    transgender (12)                  18:11;25:23;26:3,7;57:9
  TCA (3)
                                    57:17;58:22;61:18;88:6       10:14;26:12;64:6,13,25;      understood (8)
    67:3;81:11;83:13
                                  third (3)                      65:11,23;66:2,10,17;73:25;      9:9,19;10:1,19;13:3;
  Technologies (1)
                                    35:6;37:20,21                74:10                           40:19;42:2;64:10
    18:17
                                  Thirteen (1)                 transition (1)                 Undetermined (1)
  Technology (1)
                                    81:15                        26:11                           54:13
    19:2
                                  Thirty-four (1)              trial (1)                      uniformity (6)
  teleconference (1)
                                    34:25                        11:15                           68:15;69:24;70:5,11,22;
    17:16
                                  those (11)                   true (2)                          71:3
  Tennessee (35)
                                    15:3;16:6,25,25;17:6;        10:4,8                       United (2)
    7:13;11:2,7;13:15;15:25;
                                    25:13;26:18;30:5;45:6;     try (6)                           18:12;75:17
    16:6;28:16,23,24;33:7;
                                    50:7;51:18                   9:7;20:14;27:14;45:19;       University (1)
    37:4;38:4,8;44:20;45:2;
                                  three (2)                      47:2,2                          19:1
    48:5;51:8,12;56:18;63:7;
                                    45:15;57:11                trying (1)                     unknown (15)
    64:3;65:23;66:1,16,23;68:7,
                                  Throughout (3)                 56:2                            42:24;43:2,9;45:12;46:2,
    17,25;69:13;70:21;73:21;
                                    10:11;29:17;75:16          turn (4)                          11,21;52:4;59:8;60:17;
    80:3,9;81:6,25
                                  times (4)                      29:7;34:21;54:18;72:9           61:4,24;62:3,9,16
  Tennessee-issued (2)
                                    11:17;13:23;14:2,7         Turning (4)                    Unknown' (1)
    65:13,19
                                  title (3)                      44:18;45:16;58:16;59:10         39:6
  Tennessee's (5)
                                    11:4;28:8;76:11            two (13)                       unless (3)
    73:2,10;74:6,9;77:18
                                  titled (3)                     11:8,11;16:1;29:7;36:17;        9:16;39:18;40:7
  term (1)
                                    35:4;44:19;45:1              39:1;49:10,14;51:16,18;      unnecessarily (1)
    43:10
                                  titles (1)                     61:12,21;86:15                  40:3
  terms (1)
                                    11:11                      type (1)                       unreadable (1)
    18:15
                                  today (6)                      59:15                           55:5
  territorial (1)
                                    8:3,11;10:5,9;12:16;20:1                                  up (6)
    75:15                                                                     U
                                  today's (1)                                                    26:17;28:3;41:6;43:18;
  testified (5)
                                    14:12                                                        77:25;78:4


  Min-U-Script®                www.LexitasLegal.com/Premier        Lexitas        888-267-1200                 (16) Table - up
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 109 of 111 PageID #: 2108
  Kayla Gore v.                                                                                            Edward Gray Bishop
  William Byron Lee                                                                                              May 20, 2020

  update (10)                        24;31:4,8,14,20;32:10;      Winemiller (2)
                                                                                                                  Z
    62:10,17;65:24;66:2,17;          34:16;37:2,4;38:4;44:7,8;     7:9;27:12
    73:25;74:10;81:7;83:16;          48:6,8;51:8,12;52:21,23;    within (3)
                                                                                                zoom (3)
    84:1                             57:4,25;63:20;67:14,18;       75:19,25;81:11
                                                                                                    45:21;46:5;47:8
  Upon (1)                           68:16,18,19,25;69:1,21,23, Without (11)
                                                                                                zoomed (1)
    72:17                            25;70:5,12,17,23;71:4,15,     13:5;53:5;55:7,14,24;
                                                                                                    45:23
  use (6)                            18;72:3,13;74:12,25;75:4,     56:11;67:3;77:19;78:14;
    38:5,21;47:10;53:2;              16,19;78:19,23,25;79:5,7,     79:23;83:12                                    1
    63:25;85:12                      12,17,22;80:6,11,17;81:25; witness (11)
  used (4)                           85:17,22                      11:25;19:21;39:20,23;        1 (3)
    26:23;32:18;43:10;77:8         voter (1)                       40:4,8,13,17;43:25;53:12;        68:1,4;82:15
  uses (1)                           29:21                         91:3                         10 (3)
    29:17                                                        witnesses (1)                      71:21,23;72:9
                                                  W
  using (2)                                                        87:11                        11 (2)
    10:16;76:24                                                  women (1)                          75:7,9
                                   wanted (1)
  Usually (1)                                                      10:14                        12 (3)
                                     41:18
    17:16                                                        wondering (1)                      14:6;76:4,5
                                   wanting (1)
                                                                   86:15                        13 (3)
                  V                  12:9
                                                                 word (5)                           42:8;81:14,18
                                   way (2)
                                                                   22:17;43:7;55:5;80:14;       141-106018 (1)
  verbally (3)                       83:19;84:4
                                                                   85:13                            41:10
    8:25;14:4,5                    ways (2)
                                                                 words (1)                      15 (2)
  verification (3)                   77:17;86:1
                                                                   26:18                            53:10;68:2
    39:4;63:16;64:2                website (4)
                                                                 work (6)                       1980 (2)
  version (1)                        75:12;81:23,24,25
                                                                   10:24,25;23:8;24:1,6,11          44:21;45:2
    59:19                          welcome (1)
                                                                 works (1)                      1984 (2)
  Veterans (1)                       44:25
                                                                   47:3                             49:24;50:4
    30:12                          what's (7)
                                                                 wrote (1)
  veterans' (1)                      21:10;28:20;41:3;53:23;                                                      2
                                                                   62:7
    29:23                            62:23;76:3;81:13
  via (1)                          Whereupon (1)                                 Y              2 (7)
    7:19                             88:16                                                          20:13,15;35:4;36:22;
  video (2)                        whether (6)                   year (13)                          42:17;62:23;82:20
    7:21;17:16                       31:3,7;38:20;64:18;           12:18,20;13:20,22;45:6;      20 (1)
  videoconference (2)                72:21;73:12                   48:9;49:23;52:15,17;59:17;       42:14
    7:20;8:20                      whose (7)                       81:12;83:5,10                2004 (1)
  Vital (77)                         45:11;60:16,23;61:2;        years (2)                          59:17
    10:25;11:5,22,24;13:8;           64:7;66:13;79:24              16:1;45:6                    2005 (1)
    16:3,5,8,10,14,23;17:7,13;     William (1)                   yourself (1)                       51:1
    19:24;28:13,18;29:3;30:19,       91:2                          84:25


  Min-U-Script®                  www.LexitasLegal.com/Premier        Lexitas         888-267-1200            (17) update - 2005
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 110 of 111 PageID #: 2109
  Kayla Gore v.                                                                                  Edward Gray Bishop
  William Byron Lee                                                                                    May 20, 2020

  2005-001924 (1)                  45:10
                                                                              9
    50:19                        48 (1)
  2007 (3)                         73:24
                                                              9 (3)
    28:12,25;32:11
                                                 5              69:5,6;70:8
  2017 (1)
    42:15
                                 5 (2)
  2018 (5)
                                   41:3,4
    44:23,24;45:3;61:18;
                                 57 (1)
    76:14
                                   75:15
  2019 (4)
    44:13,21;52:15;61:12                         6
  2020 (1)
    91:22                        6 (2)
  20th (1)                         43:17,19
    44:12
                                 68 (1)
  21 (2)
                                   68:7
    72:12,15
                                 68-3-202 (1)
  29th (2)
                                   69:13
    87:9,14                      68-3-203d (1)
                                   68:8
               3
                                 68-3-3133 (1)
                                   56:19
  3 (5)
    21:11,12;33:4;77:13;                         7
    82:23
  34 (5)                         7 (2)
    34:22;35:1,2;36:14;38:24       53:24,25
  343391 (2)
                                 70 (1)
    32:4,7
                                   68:3

               4                                 8

  4 (6)
                                 8 (2)
    26:25;27:2,23;34:22;
                                   58:16,17
    36:15;37:21
                                 82 (1)
  4:32 (1)
                                   55:18
    88:17
                                 8b (1)
  416 (1)
                                   76:21
    51:9
  43 (1)



  Min-U-Script®                www.LexitasLegal.com/Premier       Lexitas         888-267-1200   (18) 2005-001924 - 9
Case 3:19-cv-00328 Document 93-10 Filed 05/29/20 Page 111 of 111 PageID #: 2110
